 

EXHIBIT 10(i)(A)

364-DAY CREDIT AGREEMENT

 

Dated as of May 16, 2002

 

                    THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware
corporation (the "Company"), the banks, financial institutions and other
institutional lenders (the "Initial Lenders") listed on the signature pages
hereof, SALOMON SMITH BARNEY INC., as lead arranger and book manager, and
CITIBANK, N.A. ("Citibank"), as administrative agent (the "Agent") for the
Lenders (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

                    SECTION 1.01.  Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

     

          "Advance" means a Revolving Credit Advance or a Competitive Bid
Advance.

     

          "Affiliate" means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

     

          "Agent's Account" means (a) in the case of Advances denominated in
Dollars, the account of the Agent maintained by the Agent at Citibank at its
office at 399 Park Avenue, New York, New York 10043, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

     

          "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance and such
Lender's Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

     

          "Applicable Margin" means (a) for Base Rate Advances, 0% per annum and
(b) for Eurocurrency Rate Advances, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

   

Public Debt Rating
S&P/Moody's

Applicable Margin for
Eurocurrency Rate Advances
Prior to the Term Loan
Conversion Date

Applicable Margin for
Eurocurrency Rate Advances On and
After the Term Loan Conversion Date

Level 1


A+/A1 or above

0.235%

0.485%

Level 2


A/A2

0.320%

0.570%

Level 3


A-/A3

0.350%

0.600%

Level 4


BBB+/Baa1

0.500%

0.750%

Level 5


BBB/Baa2

0.650%

0.900%

Level 6


Lower than Level 5

0.825%

1.075%

     

          "Applicable Percentage" means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

   

Public Debt Rating
S&P/Moody's

Applicable
Percentage

Level 1


A+/A1 or above

0.065%

Level 2


A/A2

0.080%

Level 3


A-/A3

0.100%

Level 4


BBB+/Baa1

0.125%

Level 5


BBB/Baa2

0.150%

Level 6


Lower than Level 5

0.175%

     

          "Applicable Utilization Fee" means, as of any date that the aggregate
Advances exceeds 50% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

   

Public Debt Rating
S&P/Moody's

Applicable
Utilization Fee

Level 1


A+/A1 or above

0.050%

Level 2


A/A2

0.050%

Level 3


A-/A3

0.075%

Level 4


BBB+/Baa1

0.075%

Level 5


BBB/Baa2

0.100%

Level 6


Lower than Level 5

0.250%

     

          "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

     

          "Assuming Lender" has the meaning specified in Section 2.18(c).

     

          "Assumption Agreement" has the meaning specified in Section 2.18(c).

     

          "Base Rate" means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:

       

          (a)           the rate of interest announced publicly by Citibank in
New York, New York, from time to time, as Citibank's base rate;

         

          (b)           the sum (adjusted to the nearest 1/4 of 1% or, if there
is no nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per
annum, plus (ii) the rate obtained by dividing (A) the latest three-week moving
average of secondary market morning offering rates in the United States for
three-month certificates of deposit of major United States money market banks,
such three-week moving average (adjusted to the basis of a year of 360 days)
being determined weekly on each Monday (or, if such day is not a Business Day,
on the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and

         

          (c)           1/2 of one percent per annum above the Federal Funds
Rate.

     

          "Base Rate Advance" means a Revolving Credit Advance denominated in
Dollars that bears interest as provided in Section 2.07(a)(i).

     

          "Borrowers" means, collectively, the Company and the Designated
Subsidiaries from time to time.

     

          "Borrowing" means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.

     

          "Business Day" means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in the euro, in Frankfurt, Germany).

     

          "Commitment" means as to any Lender (a) the Dollar amount set forth
opposite such Lender's name on the signature pages hereof, (b) if such Lender
has become a Lender hereunder pursuant to an Assumption Agreement, the Dollar
amount set forth in such Assumption Agreement or (c) if such Lender has entered
into any Assignment and Acceptance, the Dollar amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 9.07(d), as such
amount may be reduced pursuant to Section 2.05.

     

          "Committed Currencies" means lawful currency of the United Kingdom of
Great Britain and Northern Ireland, lawful currency of The Swiss Federation,
lawful currency of Japan, Euro and any other currency requested by the
applicable Borrower that can be provided by all Lenders.

     

          "Competitive Bid Advance" means an advance by a Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

     

          "Competitive Bid Borrowing" means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more Competitive Bid Advances as part of such borrowing has been
accepted under the competitive bidding procedure described in Section 2.03.

     

          "Competitive Bid Note" means a promissory note of any Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.

     

          "Competitive Bid Reduction" has the meaning specified in Section 2.01.

     

          "Confidential Information" means information that any Borrower
furnishes to the Agent or any Lender in a writing other than written information
which is on its face publicly available information, but does not include any
such information that is or becomes generally available to the public or that is
or becomes available to the Agent or such Lender from a source other than a
Borrower.

     

          "Consenting Lender" has the meaning specified in Section 2.18(b).

     

          "Consolidated" refers to the consolidation of accounts in accordance
with GAAP.

     

          "Consolidated Subsidiary" means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of the Company in
its Consolidated financial statements as of such date.

     

          "Convert", "Conversion" and "Converted" each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.

     

          "Debt" of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person's business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (3) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (4) otherwise to assure a creditor against loss, and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; provided, however, that the term "Debt"
shall not include obligations under agreements providing for indemnification,
deferred purchase price payments or similar obligations incurred or assumed in
connection with the acquisition or disposition of assets or stock, whether by
merger or otherwise.

     

          "Debt for Borrowed Money" of the Company means, without duplication,
Debt for money borrowed or any capitalized lease obligation, any obligation
under a purchase money mortgage, conditional sale or other title retention
agreement or any obligation under notes payable or drafts accepted representing
extensions of credit, but shall not include Debt evidenced by the Subordinated
Convertible Notes or any Debt in respect of Hedge Agreements.

     

          "Default" means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

     

          "Designated Subsidiary" means any direct or indirect wholly-owned
Subsidiary of the Company designated for borrowing privileges under this
Agreement pursuant to Section 9.09.

     

          "Designation Agreement" means, with respect to any Designated
Subsidiary, an agreement in the form of Exhibit E hereto signed by such
Designated Subsidiary and the Company.

     

          "Dollars" and the "$" sign each means lawful currency of the United
States of America.

     

          "Domestic Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

     

          "EBITDA" means, for any period, net income (or net loss) plus the sum
of (a) Interest Expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, in each case determined in accordance with GAAP for
such period, (e) restructuring and other merger related charges, (f) costs
related to the acquisition of Deutsch, Inc. and its Affiliates, (g) investment
impairment charges, (h) goodwill impairment and other related charges, in the
case of (e), (f), (g) and (h), as recorded in the financial statements of the
Company and its Consolidated Subsidiaries in accordance with GAAP for the fiscal
quarter ended March 31, 2001, (i) all non-cash write-offs referred to in clauses
(e), (f), (g) and (h) above, as recorded in the financial statements of the
Company and its Consolidated Subsidiaries in accordance with GAAP for the fiscal
quarters ended June 30, 2001 and September 30, 2001 and (j) all cash charges up
to an aggregate amount of $350,000,000 referred to in clauses (e), (f), (g) and
(h) above, as recorded in the financial statements of the Company and its
Consolidated Subsidiaries in accordance with GAAP for the fiscal quarter ended
September 30, 2001.

     

          "Effective Date" has the meaning specified in Section 3.01.

     

          "Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender;
and (iii) any other Person approved by the Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.07, the Company, such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee.

     

          "Equivalent" in Dollars of any Committed Currency on any date means
the equivalent in Dollars of such Committed Currency determined by using the
quoted spot rate at which the Sub-Agent's principal office in London offers to
exchange Dollars for such Committed Currency in London at approximately 4:00
P.M. (London time) (unless otherwise indicated by the terms of this Agreement)
on such date as is required pursuant to the terms of this Agreement, and the
"Equivalent" in any Committed Currency of Dollars means the equivalent in such
Committed Currency of Dollars determined by using the quoted spot rate at which
the Sub-Agent's principal office in London offers to exchange such Committed
Currency for Dollars in London at approximately 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.

     

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     

          "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the Company's controlled group, or under common control
with the Company, within the meaning of Section 414 of the Internal Revenue
Code.

     

          "ERISA Event" means (a) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Company or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Company or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

     

          "EURIBO Rate" means, for any Interest Period, the rate per annum
appearing on Telerate Markets Page 248 (or on any successor or substitute page,
or any successor to or substitute for Telerate Markets, providing rate
quotations comparable to those currently provided on such page of Telerate
Markets, as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal (x) in the case of
Revolving Credit Borrowings, to such Reference Bank's Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.08) or (y) in the case of Competitive
Bid Borrowings, to the amount that would be the Reference Banks' respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.08).

     

          "Euro" means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

     

          "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     

          "Eurocurrency Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Eurocurrency Lending Office" opposite
its name on Schedule I hereto or in the Assumption Agreement or the Assignment
and Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

     

          "Eurocurrency Rate" means, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing, an interest rate per annum equal to the rate per annum obtained by
dividing (a)(i) in the case of any Revolving Credit Borrowing denominated in
Dollars or any Committed Currency other than Euro, the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Dollars or the
applicable Committed Currency are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank's
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.08) or (ii) in
the case of any Revolving Credit Borrowing denominated in Euro, the EURIBO Rate
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.

     

          "Eurocurrency Rate Advance" means a Revolving Credit Advance
denominated in Dollars or a Committed Currency that bears interest as provided
in Section 2.07(a)(ii).

     

          "Eurocurrency Rate Reserve Percentage" for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

     

          "Events of Default" has the meaning specified in Section 6.01.

     

          "Extension Date" has the meaning specified in Section 2.18(b).

     

          "Federal Funds Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

     

          "Fixed Rate Advances" has the meaning specified in Section 2.03(a)(i),
which Advances shall be denominated in Dollars or in any Committed Currency.

     

          "GAAP" has the meaning specified in Section 1.03.

     

          "Hedge Agreements" means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.

     

          "Information Memorandum" means the information memorandum dated April
16, 2002 used by the Agent in connection with the syndication of the
Commitments.

     

          "Interest Expense" means, for any period, without duplication,
interest expense (including the interest component on obligations under
capitalized leases), whether paid or accrued, on all Debt of the Company and its
Consolidated Subsidiaries for such period, but shall not include non-cash
interest on the Subordinated Convertible Notes.

     

          "Interest Period" means, for each Eurocurrency Rate Advance comprising
part of the same Revolving Credit Borrowing and each LIBO Rate Advance
comprising part of the same Competitive Bid Borrowing, the period commencing on
the date of such Eurocurrency Rate Advance or LIBO Rate Advance or the date of
the Conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by the Borrower requesting such
Borrowing pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, or nine or
twelve months if available to all Lenders, as such Borrower may, upon notice
received by the Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

         

          (i)           such Borrower may not select any Interest Period that
ends after the Termination Date or, if the Revolving Credit Advances have been
converted to a term loan pursuant to Section 2.06 prior to such selection, that
ends after the Maturity Date;

         

          (ii)           Interest Periods commencing on the same date for
Eurocurrency Rate Advances comprising part of the same Revolving Credit
Borrowing or for LIBO Rate Advances comprising part of the same Competitive Bid
Borrowing shall be of the same duration;

         

          (iii)           whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

         

          (iv)           whenever the first day of any Interest Period occurs on
a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

     

          "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     

          "Lenders" means the Initial Lenders, each Assuming Lender that shall
become a party hereto pursuant to Section 2.18 and each Person that shall become
a party hereto pursuant to Section 9.07.

     

          "LIBO Rate" means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a)(i) in the case of any
Competitive Bid Borrowing denominated in Dollars or any Committed Currency other
than Euro, the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Dollars or the applicable Committed Currency are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to the amount that would be the Reference Banks'
respective ratable shares of such Borrowing if such Borrowing were to be a
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period (subject, however, to the provisions of
Section 2.08) or (ii) in the case of any Competitive Bid Borrowing denominated
in Euro, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period.

     

          "LIBO Rate Advances" means a Competitive Bid Advance denominated in
Dollars or in any Committed Currency and bearing interest based on the LIBO
Rate.

     

          "Lien" means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and the assignment of the right to receive income.

     

          "Material Adverse Change" means any material adverse change in the
business, financial condition or results of operations of the Company and its
Consolidated Subsidiaries taken as a whole.

     

          "Material Adverse Effect" means a material adverse effect on (a) the
business, financial condition or results of operations of the Company and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any Note or (c) the ability of the
Company to perform its obligations under this Agreement or any Note.

     

          "Maturity Date" means the earlier of (a) the first anniversary of the
Termination Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.05 or 6.01.

     

          "Moody's" means Moody's Investors Service, Inc.

     

          "Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

     

          "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is
maintained for employees of the Company or any ERISA Affiliate and at least one
Person other than the Company and the ERISA Affiliates or (b) was so maintained
and in respect of which the Company or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

     

          "Non-Consenting Lender" has the meaning specified in Section 2.18(b).

     

          "Note" means a Revolving Credit Note or a Competitive Bid Note.

     

          "Notice of Revolving Credit Borrowing" has the meaning specified in
Section 2.02(a).

     

          "Notice of Competitive Bid Borrowing" has the meaning specified in
Section 2.03(a).

     

          "Payment Office" means, for any Committed Currency, such office of
Citibank as shall be from time to time selected by the Agent and notified by the
Agent to the Company and the Lenders.

     

          "PBGC" means the Pension Benefit Guaranty Corporation (or any
successor).

     

          "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

     

          "Plan" means a Single Employer Plan or a Multiple Employer Plan.

     

          "Public Debt Rating" means, as of any date, the lowest rating that has
been most recently announced by either S&P or Moody's, as the case may be, for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody's shall
have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be determined by reference
to the available Public Debt Rating announced by either S&P or Moody's; (b) if
neither S&P nor Moody's shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 6 under the definition of "Applicable
Margin", "Applicable Percentage" or "Applicable Utilization Fee", as the case
may be; (c) if such ratings established by S&P and Moody's shall fall within
different levels, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee shall be based upon the higher of such ratings,
except that, in the event that the lower of such ratings is more than one level
below the higher of such ratings, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be based upon the level
immediately above the lower of such ratings; (d) if any such rating established
by S&P or Moody's shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P or Moody's shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody's, as the case may be, shall refer to the then equivalent rating by
S&P or Moody's, as the case may be.

     

          "Reference Banks" means Citibank, HSBC Bank USA and The Chase
Manhattan Bank.

     

          "Register" has the meaning specified in Section 9.07(d).

     

          "Required Lenders" means at any time Lenders owed at least a majority
in interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Revolving Credit Advances, or, if no
such principal amount is then outstanding, Lenders having at least a majority in
amount of the Commitments or, if no such principal amount is then outstanding
and the Commitments have been terminated, Lenders having at least a majority in
interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Competitive Bid Advances..

     

          "Revolving Credit Advance" means an advance by a Lender to any
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a "Type" of
Revolving Credit Advance).

     

          "Revolving Credit Borrowing" means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by each of the
Lenders pursuant to Section 2.01.

     

          "Revolving Credit Note" means a promissory note of any Borrower
payable to the order of any Lender, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender to such Borrower.

     

          "S&P" means Standard & Poor's, a division of The McGraw-Hill
Companies, Inc.

     

          "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is
maintained for employees of the Company or any ERISA Affiliate and no Person
other than the Company and the ERISA Affiliates or (b) was so maintained and in
respect of which the Company or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

     

          "SPC" has the meaning specified in Section 9.07(f) hereto.

     

          "Sub-Agent" means Citibank International plc.

     

          "Subordinated Convertible Notes" means (a) the 1.80% Convertible
Subordinated Notes due 2004 of the Company issued on September 16, 1997 and (b)
the 1.87% Convertible Subordinated Notes due 2006 of the Company issued on June
1, 1999.

     

          "Subsidiary" of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

     

          "Term Loan Conversion Date" means the Termination Date on which all
Revolving Credit Advances outstanding on such date are converted into a term
loan pursuant to Section 2.06.

     

          "Term Loan Election" has the meaning specified in Section 2.06.

     

          "Termination Date" means the earlier of (a) May 15, 2003, subject to
the extension thereof pursuant to Section 2.18 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

     

          "Voting Stock" means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

                    SECTION 1.02. Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each mean "to but excluding".

 

                    SECTION 1.03.  Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP").

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

                    SECTION 2.01.  The Revolving Credit Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Revolving Credit Borrowing) for
all Borrowers not to exceed at any time outstanding such Lender's Commitment
provided that the aggregate amount of the Commitments of the Lenders shall be
deemed used from time to time to the extent of the aggregate amount (based in
respect of any Competitive Bid Advance denominated in a Committed Currency on
the Equivalent in Dollars at such time) of the Competitive Bid Advances then
outstanding and such deemed use of the aggregate amount of the Commitments shall
be allocated among the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a "Competitive
Bid Reduction"). Each Revolving Credit Borrowing shall be in an aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Revolving Credit Advances denominated in Dollars and the Equivalent of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Revolving Credit Advances denominated in any Committed Currency (determined
on the date of the applicable Notice of Revolving Credit Borrowing) and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender's Commitment, any Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01.

 

                    SECTION 2.02.  Making the Revolving Credit Advances.  (a)
Each Revolving Credit Borrowing shall be made on notice, given not later than
(x) 10:00 A.M. (New York City time) on the second Business Day prior to the date
of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars, (y)
4:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
or (z) 12:00 noon (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent (and, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances, simultaneously to the
Sub-Agent), which shall give to each Lender prompt notice thereof by telecopier
or telex. Each such notice of a Revolving Credit Borrowing (a "Notice of
Revolving Credit Borrowing") shall be by telephone, confirmed immediately in
writing, or telecopier or telex in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit Advance;
provided, however, that if any such notice shall fail to specify a currency,
Dollars shall be deemed to have been specified. Each Lender shall, before
2:00 P.M. (New York City time) on the date of such Revolving Credit Borrowing,
in the case of a Revolving Credit Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent's Account, in same day funds, such Lender's ratable portion of such
Revolving Credit Borrowing. After the Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent's address referred to in Section 9.02 or, in the case of
a Revolving Credit Borrowing in a Committed Currency, at the applicable Payment
Office, as the case may be.

 

                    (b)      Anything in subsection (a) above to the contrary
notwithstanding, (i) no Borrower may select Eurocurrency Rate Advances for any
Revolving Credit Borrowing if the aggregate amount of such Revolving Credit
Borrowing is less than $5,000,000 (or the Equivalent thereof in a Committed
Currency) or if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than twenty
separate Revolving Credit Borrowings.

 

                    (c)      Each Notice of Revolving Credit Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower
requesting such Revolving Credit Borrowing shall indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

                    (d)      Unless the Agent shall have received notice from a
Lender prior to the time of any Revolving Credit Borrowing that such Lender will
not make available to the Agent such Lender's ratable portion of such Revolving
Credit Borrowing, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower proposing the
Revolving Credit Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (i) in the case of such
Borrower, the higher of (A) the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in Committed Currencies. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender's Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.

 

                    (e)      The failure of any Lender to make the Revolving
Credit Advance to be made by it as part of any Revolving Credit Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Advance on the date of such Revolving Credit Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing.

 

                    SECTION 2.03.  The Competitive Bid Advances. (a) Each Lender
severally agrees that any Borrower may make Competitive Bid Borrowings under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 30 days prior to the Termination Date
in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
(based in respect of any Advance denominated in a Committed Currency on the
Equivalent in Dollars at the time such Competitive Bid Borrowing is requested)
shall not exceed the aggregate amount of the Commitments of the Lenders
(computed without regard to any Competitive Bid Reduction).

         

          (i)           Any Borrower may request a Competitive Bid Borrowing
under this Section 2.03 by delivering to the Agent (and, in the case of a
Competitive Bid Borrowing not consisting of Fixed Rate Advances or LIBO Rate
Advances to be denominated in Dollars, simultaneously to the Sub-Agent), by
telecopier or telex, a notice of a Competitive Bid Borrowing (a "Notice of
Competitive Bid Borrowing"), in substantially the form of Exhibit B-2 hereto,
specifying therein the requested (A) date of such proposed Competitive Bid
Borrowing, (B) aggregate amount of such proposed Competitive Bid Borrowing,
(C) interest rate basis and day count convention to be offered by the Lenders,
(D) currency of such proposed Competitive Bid Borrowing, (E) in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, Interest Period, or
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances,
maturity date for repayment of each Fixed Rate Advance to be made as part of
such Competitive Bid Borrowing (which maturity date may not be earlier than the
date occurring 30 days after the date of such Competitive Bid Borrowing or later
than the Termination Date), (F) interest payment date or dates relating thereto,
(G) location of such Borrower's account to which funds are to be advanced and
(H) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as "Fixed
Rate Advances") and that the Advances comprising such proposed Competitive Bid
Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City time)
at least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in Dollars, (y) 10:00 A.M. (London time) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such proposed Competitive Bid Borrowing shall be Fixed
Rate Advances denominated in any Committed Currency and (z) 10:00 A.M. (London
time) at least four Business Days prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in any Committed Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. Any
Notice of Competitive Bid Borrowing by a Designated Subsidiary shall be given to
the Agent (or the Sub-Agent, as the case may be) from its office in New York,
New York on behalf of such Designated Subsidiary.

         

          (ii)           Each Lender may, if, in its sole discretion, it elects
to do so, irrevocably offer to make one or more Competitive Bid Advances to the
Borrower proposing the Competitive Bid Borrowing as part of such proposed
Competitive Bid Borrowing at a rate or rates of interest specified by such
Lender in its sole discretion, by notifying the Agent or the Sub-Agent, as the
case may be (which shall give prompt notice thereof to such Borrower),
(A) before 9:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 10:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances, denominated in Dollars, (C) before 12:00 noon (London time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in any Committed Currency and (D) before 12:00 noon (London time) on
the third Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in any Committed Currency, of the minimum amount and
maximum amount of each Competitive Bid Advance which such Lender would be
willing to make as part of such proposed Competitive Bid Borrowing (which
amounts or the Equivalent thereof in Dollars, as the case may be, of such
proposed Competitive Bid may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender's Commitment, if any), the rate or
rates of interest therefor and such Lender's Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders. If any
Lender shall elect not to make such an offer, such Lender shall so notify the
Agent before 10:00 A.M. (New York City time) or the Sub-Agent before 12:00 noon
(London time) on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders, and such
Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.

         

          (iii)           The Borrower proposing the Competitive Bid Borrowing
shall, in turn, (A) before 10:30 A.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M.
(New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances denominated in Dollars, (C) before 3:00 P.M. (London time)
on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of either Fixed
Rate Advances denominated in any Committed Currency and (D) before 3:00 P.M.
(London time) on the third Business Day prior to the date of such Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances denominated in any Committed Currency, either:

             

             (x)           cancel such Competitive Bid Borrowing by giving the
Agent notice to that effect, or

             

             (y)           accept one or more of the offers made by any Lender
or Lenders pursuant to paragraph (ii) above, in its sole discretion, by giving
notice to the Agent or to the Sub-Agent, as the case may be, of the amount of
each Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to such
Borrower by the Agent or the Sub-Agent, as the case may be, on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to paragraph (ii) above by giving the
Agent or the Sub-Agent, as the case may be, notice to that effect. Such Borrower
shall accept the offers made by any Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Lenders have offered the same interest rate, the amount
to be borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.

         

          (iv)           If the Borrower proposing the Competitive Bid Borrowing
notifies the Agent or the Sub-Agent, as the case may be, that such Competitive
Bid Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent or
the Sub-Agent, as the case may be, shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.

         

          (v)           If the Borrower proposing the Competitive Bid Borrowing
accepts one or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Agent or the Sub-Agent, as the case may be, shall
in turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by such Borrower, (B) each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing,
of the amount of each Competitive Bid Advance to be made by such Lender as part
of such Competitive Bid Borrowing, and (C) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Agent or the Sub-Agent, as the case may be, has received forms of
documents appearing to fulfill the applicable conditions set forth in Article
III. Each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing shall, before 11:00 A.M. (New York City time), in the
case of Competitive Bid Advances to be denominated in Dollars or 11:00 A.M.
(London time), in the case of Competitive Bid Advances to be denominated in any
Committed Currency, on the date of such Competitive Bid Borrowing specified in
the notice received from the Agent or the Sub-Agent, as the case may be,
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent or the Sub-Agent, as the case
may be pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Agent (x) in the case of a
Competitive Bid Borrowing denominated in Dollars, at its address referred to in
Section 9.02, in same day funds, such Lender's portion of such Competitive Bid
Borrowing in Dollars and (y) in the case of a Competitive Bid Borrowing in a
Committed Currency, at the Payment Office for such Committed Currency as shall
have been notified by the Agent to the Lenders prior thereto, in same day funds,
such Lender's portion of such Competitive Bid Borrowing in such Committed
Currency. Upon fulfillment of the applicable conditions set forth in Article III
and after receipt by the Agent of such funds, the Agent will make such funds
available to such Borrower at the location specified by such Borrower in its
Notice of Competitive Bid Borrowing. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

         

          (vi)           If the Borrower proposing the Competitive Bid Borrowing
notifies the Agent or the Sub-Agent, as the case may be, that it accepts one or
more of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, such notice of acceptance shall be irrevocable and binding on such
Borrower. Such Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.

 

                    (b)      Each Competitive Bid Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof (or the Equivalent thereof in any Committed Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) and, following
the making of each Competitive Bid Borrowing, the Borrowers shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) above.

 

                    (c)      Within the limits and on the conditions set forth
in this Section 2.03, any Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03, provided that a Competitive Bid Borrowing shall not be
made within three Business Days of the date of any other Competitive Bid
Borrowing.

 

                    (d)      Each Borrower that has borrowed through a
Competitive Bid Borrowing shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by such
Borrower for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. No Borrower
shall have any right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by such Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.

 

                    (e)      Each Borrower that has borrowed through a
Competitive Bid Borrowing shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a), such Borrower shall pay interest on the amount of unpaid
principal of and interest on each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

 

                    (f)      The indebtedness of any Borrower resulting from
each Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

 

                    SECTION 2.04.  Fees.  (a) Facility Fee.  The Company agrees
to pay to the Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender's Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2002, and on the Termination Date.

 

                    (b)      Agent's Fees. The Company shall pay to the Agent
for its own account such fees as may from time to time be agreed between the
Company and the Agent.

 

                    SECTION 2.05.  Termination or Reduction of the
Commitments.  (a)  Optional.  The Company shall have the right, upon at least
three Business Days' notice to the Agent, to permanently terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof and
provided further that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of the Competitive Bid Advances denominated in Dollars then outstanding
plus the Equivalent in Dollars (determined as of the date of the notice of
prepayment) of the aggregate principal amount of the Competitive Bid Advances
denominated in Committed Currencies then outstanding.

 

                    (b)      Mandatory.  On the Termination Date, if the Company
has made the Term Loan Election in accordance with Section 2.06 prior to such
date, and from time to time thereafter upon each prepayment of the Revolving
Credit Advances, the Commitments of the Lenders shall be automatically and
permanently reduced on a pro rata basis by an amount equal to the amount by
which (i) the aggregate Commitments immediately prior to such reduction exceeds
(ii) the aggregate unpaid principal amount of all Revolving Credit Advances
outstanding at such time.

 

                    SECTION 2.06.  Repayment of Revolving Credit Advances.  Each
Borrower shall, subject to the next succeeding sentence, repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Credit Advances then outstanding. The Company
may, upon not less than 15 days' notice to the Agent, elect (the "Term Loan
Election") to convert all of the Revolving Credit Advances outstanding on the
Termination Date in effect at such time into a term loan which the Borrowers
shall repay in full ratably to the Lenders on the Maturity Date; provided that
the Term Loan Election may not be exercised if a Default has occurred and is
continuing on the date of notice of the Term Loan Election or on such
Termination Date. All Revolving Credit Advances converted into a term loan
pursuant to this Section 2.06 shall continue to constitute Revolving Credit
Advances except that the Borrowers may not reborrow pursuant to Section 2.01
after all or any portion of such Revolving Credit Advances have been prepaid
pursuant to Section 2.10.

 

                    SECTION 2.07.  Interest on Revolving Credit
Advances.  (a)  Scheduled Interest. Each Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance made to it and owing to
each Lender from the date of such Revolving Credit Advance until such principal
amount shall be paid in full, at the following rates per annum:

 

          (i)           Base Rate Advances. During such periods as such
Revolving Credit Advance is a Base Rate Advance, a rate per annum equal at all
times to the sum of (x) the Base Rate in effect from time to time plus (y) the
Applicable Margin in effect from time to time plus (z) the Applicable
Utilization Fee, if any, in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

     

          (ii)           Eurocurrency Rate Advances. During such periods as such
Revolving Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Revolving Credit Advance to
the sum of (x) the Eurocurrency Rate for such Interest Period for such Revolving
Credit Advance plus (y) the Applicable Margin in effect from time to time plus
(z) the Applicable Utilization Fee, if any, in effect from time to time, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

   

                    (b)      Default Interest. Upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), the Borrowers
shall pay interest on (i) the unpaid principal amount of each Revolving Credit
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Revolving Credit
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

 

                    SECTION 2.08.  Interest Rate Determination.  (a)  Each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurocurrency Rate and each LIBO Rate. If any one or more of
the Reference Banks shall not furnish such timely information to the Agent for
the purpose of determining any such interest rate, the Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

 

                    (b)      If, with respect to any Eurocurrency Rate Advances,
the Required Lenders notify the Agent that (i) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Revolving Credit Advances as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Company and the Lenders, whereupon (A) the Borrower of such Eurocurrency
Advances will, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either (x)
prepay such Advances or (y) Convert such Advances into Base Rate Advances and
(2) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) redenominate such Advances into
an Equivalent amount of Dollars and Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

 

                    (c)      If any Borrower shall fail to select the duration
of any Interest Period for any Eurocurrency Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01, the
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be redenominated into an Equivalent amount
of Dollars and be Converted into Base Rate Advances.

 

                    (d)      On the date on which the aggregate unpaid principal
amount of Eurocurrency Rate Advances comprising any Borrowing shall be reduced,
by payment or prepayment or otherwise, to less than $5,000,000 (or the
Equivalent thereof in any Committed Currency), such Advances shall automatically
Convert into Base Rate Advances.

 

                    (e)      Upon the occurrence and during the continuance of
any Event of Default under Section 6.01(a), (i) each Eurocurrency Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be redenominated into an Equivalent
amount of Dollars and be Converted into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.

 

                    (f)      If Telerate Markets Page 3750 is unavailable and
fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

     

          (i)           the Agent shall forthwith notify the Company and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

     

          (ii)           with respect to Eurocurrency Rate Advances, each such
Advance will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be prepaid by the applicable Borrower or be automatically
redenominated into an Equivalent amount of Dollars and be Converted into a Base
Rate Advance, and

     

          (iii)           the obligation of the Lenders to make Eurocurrency
Rate Advances or LIBO Rate Advances or to Convert Base Rate Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.

 

                    SECTION 2.09.  Optional Conversion of Revolving Credit
Advances.  The Borrower of any Revolving Credit Advance may on any Business Day,
upon notice given to the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.08 and 2.12, Convert all Revolving Credit
Advances denominated in Dollars of one Type comprising the same Borrowing into
Revolving Credit Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.

 

                    SECTION 2.10.  Prepayments of Revolving Credit
Advances.  (a) Optional.  Each Borrower may, upon notice at least one Business
Day prior to the date of such prepayment, in the case of Eurocurrency Rate
Advances, and not later than 11:00 A.M. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof in the case of Revolving
Credit Advances denominated in Dollars and the Equivalent of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of Revolving
Credit Advances denominated in any Committed Currencies (determined on the date
notice of prepayment is given) and (y) in the event of any such prepayment of a
Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

 

                    (b)      Mandatory Prepayments. (i) If the Agent notifies
the Company on the second Business Day prior to any interest payment date that
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars then outstanding plus (B) the Equivalent in Dollars (both (A) and (B)
determined on the third Business Day prior to such interest payment date) of the
aggregate principal amount of all Advances denominated in Committed Currencies
then outstanding exceeds 103% of the aggregate Commitments of the Lenders on
such date, the Borrowers shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances owing by the
Borrowers in an aggregate amount sufficient to reduce such sum after such
payment to an amount not to exceed 100% of the aggregate Commitments of the
Lenders. The Agent shall provide such notice to the Company at the request of
any Lender.

 

                    (ii)      Each prepayment made pursuant to this Section
2.10(b) shall be made together with any interest accrued to the date of such
prepayment on the principal amounts prepaid and, in the case of any prepayment
of a Eurocurrency Rate Advance or a LIBO Rate Advance on a date other than the
last day of an Interest Period or at its maturity, any additional amounts which
the Borrowers shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c). The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Company and the Lenders.

 

                    SECTION 2.11.  Increased Costs.  (a)  If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or LIBO Rate Advances (excluding for purposes of this Section 2.11 any
such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall constitute prima facie evidence of such
amounts.

 

                    (b)      If any Lender determines that due to the
introduction of or any change in or in the interpretation of any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), taking into
consideration the policies of such Lender and any corporation controlling such
Lender with respect to capital adequacy, increases or would increase the amount
of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such increase is
based upon the existence of such Lender's commitment to lend hereunder and other
commitments of this type and the effect of such increase is to reduce the rate
of return on such Lender's capital or on the capital of the corporation
controlling such Lender, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Company shall pay to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder. A certificate as to such amounts submitted to the Company and
the Agent by such Lender shall constitute prima facie evidence of such amounts.

 

                    SECTION 2.12.  Illegality.  Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Committed Currency or LIBO Rate Advances in Dollars
or any Committed Currency or to fund or maintain Eurocurrency Rate Advances in
Dollars or any Committed Currency or LIBO Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance or LIBO Rate
Advance, as the case may be, will automatically, upon such demand, (i) if such
Eurocurrency Rate Advance or LIBO Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.07(a)(i), as the case may be, and (ii) if such
Eurocurrency Rate Advance or LIBO Rate Advance is denominated in any Committed
Currency, be redenominated into an Equivalent amount of Dollars and be Converted
into a Base Rate Advance or an Advance that bears interest at the rate set forth
in Section 2.07(a)(i), as the case may be, and (b) the obligation of the Lenders
to make Eurocurrency Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

 

                    SECTION 2.13.  Payments and Computations.  (a) Each Borrower
shall make each payment hereunder, except with respect to principal of, interest
on, and other amounts relating to, Advances denominated in a Committed Currency,
not later than 11:00 A.M. (New York City time) on the day when due in Dollars to
the Agent at the applicable Agent's Account in same day funds and without
deduction, set off or counterclaim. Each Borrower shall make each payment
hereunder with respect to principal of, interest on, and other amounts relating
to, Advances denominated in a Committed Currency, not later than 11:00 A.M. (at
the Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Agent, by deposit of such funds to the applicable
Agent's Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of
an extension of the Termination Date pursuant to Section 2.18, and upon the
Agent's receipt of such Lender's Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Extension Date the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

                    (b)      All computations of interest based on the Base Rate
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of facility fees shall be made by the Agent on the basis
of a year of 360 days and computations in respect of Competitive Bid Advances
shall be made by the Agent or the Sub-Agent, as the case may be, as specified in
the applicable Notice of Competitive Bid Borrowing (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or facility fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

                    (c)      Whenever any payment hereunder or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances or LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

 

                    (d)      Unless the Agent shall have received notice from
any Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the Agent may
assume that such Borrower has made such payment in full to the Agent on such
date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent such Borrower shall not have so made such
payment in full to the Agent, each Lender shall repay to the Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Agent in respect of such amount in the case of Advances
denominated in Committed Currencies.

 

                    SECTION 2.14.  Taxes.  (a)  Any and all payments by each
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender's Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as "Taxes"). If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

                    (b)      In addition, the Company shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes (hereinafter referred to
as "Other Taxes").

 

                    (c)      Each Borrower shall indemnify each Lender and the
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, taxes of any kind imposed by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

 

                    (d)      Within 30 days after the date of any payment of
Taxes, each Borrower shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Notes by or on behalf
of such Borrower through an account or branch outside the United States or by or
on behalf of such Borrower by a payor that is not a United States person, if
such Borrower determines that no Taxes are payable in respect thereof, such
Borrower shall furnish, or shall cause such payor to furnish, to the Agent, at
such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms "United States" and "United States person" shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

 

                    (e)      Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender and on the
date of the Assumption Agreement or the Assignment and Acceptance pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as requested in writing by the Company (but only so long as such
Lender remains lawfully able to do so), shall provide each of the Agent and the
Company with two original Internal Revenue Service forms W-8BEN or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes. If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrowers and shall not be obligated to include in such form or document such
confidential information.

 

                    (f)      Each Initial Lender hereby confirms as of the
Effective Date, and each other Lender confirms as of the effective date of the
Assignment and Acceptance pursuant to which it becomes a party hereto, in favor
of the Agent that either (i) such Lender is not resident in the United Kingdom
and is beneficially entitled to the Advances and the interest thereon or (ii) it
is a bank as defined for the purposes of Section 349 of the Income and
Corporation Taxes Act of 1988 of the United Kingdom and is beneficially entitled
to the Advances and the interest thereon, and each Lender agrees to notify the
Agent if there is any change in its position from that set forth in this clause
(f).

 

                    (g)      For any period with respect to which a Lender has
failed to provide the Company with the appropriate form described in
Section 2.14(e) (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under subsection (e) above), such
Lender shall not be entitled to indemnification under Section 2.14(a) or (c)
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Company shall take such steps
at such Lender's expense as the Lender shall reasonably request to assist the
Lender to recover such Taxes.

 

                    (h)      Any Lender claiming any additional amounts payable
pursuant to this Section 2.14 agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurocurrency Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

                    SECTION 2.15.  Sharing of Payments, Etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Revolving Credit Advances
owing to it (other than pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of
its ratable share of payments on account of the Revolving Credit Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Revolving Credit Advances owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

 

                    SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. Each Borrower agrees that
upon notice by any Lender to such Borrower (with a copy of such notice to the
Agent) to the effect that a Revolving Credit Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a
Revolving Credit Note payable to the order of such Lender in a principal amount
up to the Commitment of such Lender.

 

                    (b)      The Register maintained by the Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Agent from such
Borrower hereunder and each Lender's share thereof.

 

                    (c)      Entries made in good faith by the Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from each Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

 

                    SECTION 2.17.  Use of Proceeds.  The proceeds of the
Advances shall be available (and each Borrower agrees that it shall use such
proceeds) solely for general corporate purposes of the Company and its
Consolidated Subsidiaries, including commercial paper backstop and acquisition
financing.

 

                    SECTION 2.18.  Extension of Termination Date.  (a)  Provided
that the Company has not previously made a Term Loan Election pursuant to
Section 2.06, at least 35 days but not more than 45 days prior to the
Termination Date, the Company, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by 364 days from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
25 days prior to the Termination Date, notify the Company and the Agent in
writing as to whether such Lender will consent to such extension. If any Lender
shall fail to notify the Agent and the Company in writing of its consent to any
such request for extension of the Termination Date at least 25 days prior to the
Termination Date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Company on the next
succeeding Business Day of the decision of the Lenders regarding the Company's
request for an extension of the Termination Date.

 

                    (b)      If all the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.18, the Termination
Date in effect at such time shall, effective as at the Termination Date (the
"Extension Date"), be extended for 364 days; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.18, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.18, be extended as to those Lenders
that so consented (each a "Consenting Lender") but shall not be extended as to
any other Lender (each a "Non-Consenting Lender"). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.18
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.18 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender's rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for any requested extension of the Termination Date.

 

                    (c)      If less than all of the Lenders consent to any such
request pursuant to subsection (a) of this Section 2.18, the Agent shall
promptly so notify the Consenting Lenders, and each Consenting Lender may, in
its sole discretion, give written notice to the Agent not later than 10 days
prior to the Termination Date of the amount of the Non-Consenting Lenders'
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Commitments in an aggregate amount that exceeds the amount of the Commitments of
the Non-Consenting Lenders, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Company and the Agent. If after giving effect to the
assignments of Commitments described above there remain any Commitments of
Non-Consenting Lenders, the Company may arrange for one or more Consenting
Lenders or other Eligible Assignees (each, an "Assuming Lender") to assume,
effective as of the Extension Date, any Non-Consenting Lender's Commitment and
all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $10,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $10,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:

     

          (i)           any such Consenting Lender or Assuming Lender shall have
paid to such Non-Consenting Lender (A) the aggregate principal amount of, and
any interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

     

          (ii)           all additional costs reimbursements, expense
reimbursements and indemnities payable to such Non-Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender; and

     

          (iii)           with respect to any such Assuming Lender, the
applicable processing and recordation fee required under Section 9.07(a) for
such assignment shall have been paid;

   

provided

further that such Non-Consenting Lender's rights under Sections 2.11, 2.14 and
9.04, and its obligations under Section 8.05, shall survive such substitution as
to matters occurring prior to the date of substitution. At least three Business
Days prior to any Extension Date, (A) each such Assuming Lender, if any, shall
have delivered to the Company and the Agent an agreement in form and substance
reasonably satisfactory to the Agent and the Company (each, an "Assumption
Agreement"), duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.18 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) above, each
such Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.  

                    (d)      If (after giving effect to any assignments or
assumptions pursuant to subsection (c) of this Section 2.18) Lenders having
Commitments equal to at least 50% of the Commitments in effect immediately prior
to the Extension Date consent in writing to a requested extension (whether by
execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Company, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect shall be extended for the
additional 364-day period as described in subsection (a) of this Section 2.18,
and all references in this Agreement, and in the Notes, if any, to the
"Termination Date" shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

                    SECTION 3.01.  Conditions Precedent to Effectiveness of
Sections 2.01 and 2.03.  Sections 2.01 and 2.03 of this Agreement shall become
effective on and as of the first date (the "Effective Date") on which the
following conditions precedent to the initial Advance by any Lender have been
satisfied:

     

                 (a)           There shall exist no action, suit, investigation,
litigation or proceeding affecting the Company or any of its Consolidated
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

     

                 (b)           Nothing shall have come to the attention of the
Lenders during the course of their due diligence investigation to lead them to
believe that the Information Memorandum was or has become misleading, incorrect
or incomplete in any material respect; without limiting the generality of the
foregoing, each Lender shall have been given such access to the management,
records, books of account, contracts and properties of the Company and its
Consolidated Subsidiaries as it shall have reasonably requested as a basis for
making its decision to enter into its commitment hereunder.

     

                 (c)           All governmental and third party consents and
approvals necessary in connection with the transactions by the Company
contemplated hereby shall have been obtained (without the imposition of any
conditions that are not acceptable to the Lenders) and shall remain in effect,
and no law or regulation shall be applicable in the reasonable judgment of the
Lenders that restrains, prevents or imposes materially adverse conditions upon
the transactions contemplated hereby.

     

                 (d)           The Company shall have notified the Agent in
writing as to the proposed Effective Date.

     

                 (e)           The Company shall have paid all accrued fees and
expenses of the Agent and the Lenders (including the invoiced accrued fees and
expenses of counsel to the Agent).

     

                 (f)           On the Effective Date, the following statements
shall be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Company, dated the
Effective Date, stating that:

         

          (i)        The representations and warranties contained in
Section 4.01 are correct on and as of the Effective Date, and   

         

          (ii)       No event has occurred and is continuing that constitutes a
Default.

     

                 (g)           The Agent shall have received on or before the
Effective Date the following, each dated the Effective Date, in form and
substance satisfactory to the Agent and (except for the Revolving Credit Notes)
in sufficient copies for each Lender:

       

          (i)        The Revolving Credit Notes of the Company to the order of
the Lenders to the extent requested by any Lender pursuant to Section 2.16.

         

          (ii)       Certified copies of the resolutions of the Finance
Committee of the Board of Directors of the Company approving this Agreement and
the Notes to be delivered by it, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Notes to be delivered by it.

         

          (iii)       A certificate of the Secretary or an Assistant Secretary
of the Company certifying the names and true signatures of the officers of the
Company authorized to sign this Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

         

          (iv)       A favorable opinion of Nicholas J. Camera, General Counsel
of the Company, and of Cleary, Gottlieb, Steen & Hamilton, counsel for the
Company, substantially in the form of Exhibits D-2 and D-1 hereto,
respectively. 

         

          (v)        A favorable opinion of Shearman & Sterling, counsel for the
Agent, in form and substance satisfactory to the Agent.

     

                 (h)           The termination of the commitments of the Lenders
and the payment in full of all Debt outstanding under the 364-Day Credit
Agreement dated as of June 26, 2001 among the Company, the lenders parties
thereto and Citibank, N.A., as administrative agent; each Lender that is a party
to the foregoing Credit Agreement, by execution of this Agreement, hereby waives
the requirement of three Business Days' notice set forth in Section 2.05 of such
Credit Agreement for the termination of its commitments thereunder.

 

                    SECTION 3.02.  Initial Advance to Each Designated
Subsidiary.  The obligation of each Lender to make an initial Advance to each
Designated Subsidiary is subject to the receipt by the Agent on or before the
date of such initial Advance of each of the following, in form and substance
reasonably satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Lender:

     

                 (a)           The Revolving Credit Notes of such Designated
Subsidiary to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

     

                 (b)          Certified copies of the resolutions of the Board
of Directors of such Designated Subsidiary (with a certified English translation
if the original thereof is not in English) approving this Agreement and the
Notes to be delivered by it, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement. 

     

                 (c)           A certificate of a proper officer of such
Designated Subsidiary certifying the names and true signatures of the officers
of such Designated Subsidiary authorized to sign its Designation Agreement and
the Notes to be delivered by it and the other documents to be delivered by it
hereunder.

     

                 (d)          A certificate signed by a duly authorized officer
of the Company, certifying that such Designated Subsidiary has obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver its
Designation Agreement and the Notes to be delivered by it and to perform its
obligations hereunder and thereunder. 

     

                 (e)           A Designation Agreement duly executed by such
Designated Subsidiary and the Company.

     

                 (f)           Favorable opinions of counsel (which may be
in-house counsel) to such Designated Subsidiary substantially in the form of
Exhibits D-1 and D-2 hereto, respectively, and as to such other matters as any
Lender through the Agent may request.

     

                 (g)           Such other approvals, opinions or documents as
any Lender, through the Agent may reasonably request.

 

                    SECTION 3.03.  Conditions Precedent to Each Revolving Credit
Borrowing and Extension Date.  The obligation of each Lender to make a Revolving
Credit Advance on the occasion of each Revolving Credit Borrowing and each
extension of Commitments pursuant to Section 2.18 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Revolving Credit Borrowing or the applicable Extension Date the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing or request for Commitment extension and the
acceptance by any Borrower of the proceeds of such Revolving Credit Borrowing
shall constitute a representation and warranty by such Borrower that on the date
of such Borrowing or such Extension Date, as the case may be, such statements
are true):

     

                 (a)           the representations and warranties contained in
Section 4.01 (except, in the case of Revolving Credit Borrowings, the
representation set forth in the last sentence of subsection (e) thereof) and, in
the case of any Revolving Credit Borrowing made to a Designated Subsidiary, in
the Designation Agreement for such Designated Subsidiary, are correct on and as
of such date, before and after giving effect to such Revolving Credit Borrowing
or such Extension Date and to the application of the proceeds therefrom, as
though made on and as of such date, and

     

                 (b)           (b) no event has occurred and is continuing, or
would result from such Revolving Credit Borrowing or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default.

 

                    SECTION 3.04.  Conditions Precedent to Each Competitive Bid
Borrowing.  The obligation of each Lender that is to make a Competitive Bid
Advance on the occasion of a Competitive Bid Borrowing to make such Competitive
Bid Advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.03, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Competitive Bid Borrowing and the
acceptance by the Borrower requesting such Competitive Bid Borrowing of the
proceeds of such Competitive Bid Borrowing shall constitute a representation and
warranty by such Borrower that on the date of such Competitive Bid Borrowing
such statements are true):

     

                 (a)           the representations and warranties contained in
Section 4.01 (except the representation set forth in the last sentence of
subsection (e) thereof) and, in the case of any Competitive Bid Borrowing made
to a Designated Subsidiary, in the Designation Agreement for such Designated
Subsidiary, are correct on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and

     

                 (b)           no event has occurred and is continuing, or would
result from such Competitive Bid Borrowing or from the application of the
proceeds therefrom, that constitutes a Default.

 

                    SECTION 3.05.  Determinations Under Section 3.01 and
3.02.  For purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Company, by notice to the Agent, designates as
the proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

                    SECTION 4.01.  Representations and Warranties of the
Company.  The Company represents and warrants as follows:

     

                 (a)           The Company is a corporation duly organized,
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

                 (b)           The execution, delivery and performance by the
Company of this Agreement and the Notes to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Company's
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation of the
Company or of any judgment, injunction, order, decree, material agreement or
other instrument binding upon the Company or result in the creation or
imposition of any Lien on any asset of the Company or any of its Consolidated
Subsidiaries.

     

                 (c)           No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery and
performance by the Company of this Agreement or the Notes to be delivered by it.

     

                 (d)           This Agreement has been, and each of the Notes to
be delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes to be
delivered by it when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

                 (e)           The Consolidated balance sheet of the Company and
its Consolidated Subsidiaries as at December 31, 2001, and the related
Consolidated statement of operations and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, accompanied by an
opinion of PricewaterhouseCoopers LLP, independent public accountants, copies of
which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Company and its Consolidated Subsidiaries as at such
date and the Consolidated results of the operations and cash flows of the
Company and its Consolidated Subsidiaries for the period ended on such date, all
in accordance with generally accepted accounting principles consistently
applied. Since December 31, 2001, there has been no Material Adverse Change.

     

                 (f)           There is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Company,
threatened against the Company or any of its Consolidated Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a significant probability of an adverse decision that (i) would have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

     

                 (g)           Each of the Company and its ERISA Affiliates has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code except when the failure to comply would not have a
Material Adverse Effect. None of the Company or any of its ERISA Affiliates has
incurred any unsatisfied material liability to the PBGC or a Plan under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

     

                 (h)           The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System). Following the application of the proceeds of each Advance, not
more than 25% of the value of the property and assets of the Company and its
Consolidated Subsidiaries taken as a whole, subject to the provisions of Section
5.02(a) or subject to any restriction contained in any agreement or instrument
between the Company and any Lender or any Affiliate of any Lender relating to
Debt within the scope of Section 6.01(d) will be "margin stock" (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System).

     

                 (i)           The Company is not an "investment company", or a
company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.

     

                 (j)           The Company and its Consolidated Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
reported on such returns or pursuant to any assessment received by the Company
or any Consolidated Subsidiary, to the extent that such assessment has become
due. The charges, accruals and reserves on the books of the Company and its
Consolidated Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Company, adequate except for those which are being
contested in good faith by the Company.

     

                 (k)           Each of the Company's Consolidated Subsidiaries
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business, all to the extent material to the Company and its Consolidated
Subsidiaries taken as a whole.

   

ARTICLE V

   

COVENANTS OF THE COMPANY

 

                    SECTION 5.01.  Affirmative Covenants.  So long as any
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Company will:

     

                 (a)           Compliance with Laws, Etc. Comply, and cause each
of its Consolidated Subsidiaries to comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and applicable environmental laws, except where the
necessity of compliance is being contested in good faith or where failure to
comply would not have a Material Adverse Effect.

     

                 (b)           Payment of Taxes, Etc. Pay and discharge, and
cause each of its Consolidated Subsidiaries to pay and discharge, before the
same shall become delinquent, (i) all taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might solely by operation of law become a Lien upon its
property; provided, however, that neither the Company nor any of its
Consolidated Subsidiaries shall be required to pay or discharge any such tax,
assessment, levy, charge or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves in accordance with
generally accepted accounting principles are being maintained, unless and until
any Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

     

                 (c)           Maintenance of Insurance. Maintain, and cause
each of its Consolidated Subsidiaries to maintain, all to the extent material to
the Company and its Consolidated Subsidiaries taken as a whole, with responsible
and reputable insurance companies or associations, physical damage insurance on
all real and personal property on an all risks basis, covering the repair and
replacement cost of all such property and consequential loss coverage for
business interruption and extra expense, public liability insurance in an amount
not less than $25,000,000 and such other insurance covering such other risks as
is customarily carried by companies of established reputations engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or such Consolidated Subsidiary operates; provided, however,
that the Company and its Consolidated Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Consolidated
Subsidiary operates and to the extent consistent with prudent business practice.

     

                 (d)           Preservation of Existence, Etc. Preserve and
maintain, and cause each of its Consolidated Subsidiaries to preserve and
maintain, its existence, rights (constituent document and statutory) and
franchises necessary in the normal conduct of its business, all to the extent
material to the Company and its Consolidated Subsidiaries taken as a whole;
provided, however, that the Company and its Consolidated Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Company nor any of its Consolidated
Subsidiaries shall be required to preserve any right or franchise if the Board
of Directors of the Company or such Consolidated Subsidiary shall determine that
the preservation thereof is no longer desirable in the normal conduct of the
business of the Company or such Consolidated Subsidiary, as the case may be, and
that the loss thereof is not material to the Company and its Consolidated
Subsidiaries taken as a whole.

     

                 (e)           Visitation Rights. At any reasonable time and
from time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof at their own expense, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Company and any of its Consolidated Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and any of its Consolidated
Subsidiaries with any of their officers and with their independent certified
public accountants, all as often as may reasonably be necessary to ensure
compliance by the Company with its obligations hereunder.

     

                 (f)           Keeping of Books. Keep, and cause each of its
Consolidated Subsidiaries to keep, proper books of record and account, in which
full and correct entries shall be made of all financial transactions and the
assets and business of the Company and each such Consolidated Subsidiary in
accordance with sound business practices and applicable statutory requirements
so as to permit the preparation of the Consolidated financial statements of the
Company and its Consolidated Subsidiaries in accordance with generally accepted
accounting principles in effect from time to time.

     

                 (g)           Maintenance of Properties, Etc. Maintain and
preserve, and cause each of its Consolidated Subsidiaries to maintain and
preserve, all of its properties that are used and useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not have a Material Adverse Effect.

     

                 (h)           Reporting Requirements. Furnish to the Lenders or
notify the Lenders of the availability of:

       

          (i)        as soon as available and in any event within 50 days after
the end of each of the first three quarters of each fiscal year of the Company,
the unaudited Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and unaudited Consolidated statement
of operations and cash flows of the Company and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (except for the absence of footnotes and
subject to year-end audit adjustments) by the chief financial officer of the
Company as having been prepared in accordance with generally accepted accounting
principles and a certificate of the chief financial officer or chief accounting
officer of the Company, which certificate shall include a statement that such
officer has no knowledge, except as specifically stated, of any condition, event
or act which constitutes a Default and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03 on the date
of such balance sheet, provided that in the event that generally accepted
accounting principles used in the preparation of such financial statements shall
differ from GAAP, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

         

          (ii)       as soon as available and in any event within 95 days after
the end of each fiscal year of the Company, a copy of the audited financial
statements for such year for the Company and its Consolidated Subsidiaries,
containing the Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such fiscal year and Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
such fiscal year, in each case accompanied by the report thereon of
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, together with a certificate of the chief financial officer
or chief accounting officer of the Company, which certificate shall include a
statement that such officer has no knowledge, except as specifically stated, of
any condition, event or act which constitutes a Default and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 on the date of such financial statements, provided that in the
event that generally accepted accounting principles used in the preparation of
such financial statements shall differ from GAAP, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;

         

          (iii)       as soon as possible and in any event within ten days after
the chief executive officer, chief operation officer, principal financial
officer or principal accounting officer of the Company knows or has reason to
know of the occurrence of each Default continuing on the date of such statement,
a statement of such officer of the Company setting forth details of such Default
and the action that the Company has taken and proposes to take with respect
thereto;

         

          (iv)       promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Company sends to
any of its securityholders, and copies of all reports on form 8-K and
registration statements for the public offering of securities (other than
pursuant to employee Plans) that the Company or any Consolidated Subsidiary
files with the Securities and Exchange Commission;

         

          (v)       promptly after the commencement thereof, notice of all
actions and proceedings before any court, governmental agency or arbitrator
affecting the Company or any of its Consolidated Subsidiaries of the type
described in Section 4.01(f); and

         

          (vi)       such other information respecting the financial condition
or business of the Company or any of its Consolidated Subsidiaries as any Lender
through the Agent may from time to time reasonably request.

       

The financial statements required to be delivered pursuant to clauses (i) and
(ii) and the reports required to be delivered pursuant to clause (iv) of this
Section 5.01(h) shall be deemed to have been delivered on the date on which the
Company notifies the Agent, in the case of clauses (i) and (ii), that the
reports on Form 10-K and Form 10-Q, respectively, containing such financial
statements and, in the case of clause (iv), that such reports have been posted
on the SEC's website at www.sec.gov; provided that the Company shall deliver
paper copies of the reports (without the exhibits thereto) referred to in
clauses (i), (ii) and (iv) of this Section 5.01(h) to the Agent or any Lender
who requests the Company to deliver such paper copies until written notice to
cease delivering paper copies is given by the Agent or such Lender and provided,
further, that in every instance the Company shall provide paper copies of the
certificates required to be delivered in accordance with this Section 5.01(h)
until such time as the Agent shall provide the Company notice otherwise.

   

                    SECTION 5.02.  Negative Covenants.  So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will not:

     

                 (a)           Liens, Etc. Create or suffer to exist, or permit
any of its Consolidated Subsidiaries to create or suffer to exist, any Lien on
or with respect to any of its assets, whether now owned or hereafter acquired,
other than:

       

          (i)        Liens existing on the date hereof;

         

          (ii)       any Lien existing on any asset of any corporation at the
time such corporation becomes a Consolidated Subsidiary and not created in
contemplation of such event;

         

          (iii)       any Lien on any asset securing Debt incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
asset, provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition thereof;

         

          (iv)       any Lien on any asset of any corporation existing at the
time such corporation is merged into or consolidated with the Company or a
Consolidated Subsidiary and not created in contemplation of such event;

         

          (v)       any Lien existing on any asset prior to the acquisition
thereof by the Company or a Consolidated Subsidiary and not created in
contemplation of such acquisition;

         

          (vi)       any Lien created in connection with capitalized lease
obligations, but only to the extent that such Lien encumbers property financed
by such capital lease obligation and the principal component of such capitalized
lease obligation is not increased;

         

          (vii)       Liens arising in the ordinary course of its business which
(A) do not secure Debt and (B) do not in the aggregate materially impair the
operation of the business of the Company and its Consolidated Subsidiaries,
taken as a whole;

         

          (viii)       any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Debt is not increased and
is not secured by any additional assets;

         

          (ix)       Liens securing taxes, assessments, fees or other
governmental charges or levies, Liens securing the claims of materialmen,
mechanics, carriers, landlords, warehousemen and similar Persons, Liens incurred
in the ordinary course of business in connection with workmen's compensation,
unemployment insurance and other similar laws, Liens to secure surety, appeal
and performance bonds and other similar obligations not incurred in connection
with the borrowing of money, and attachment, judgment and other similar Liens
arising in connection with court proceedings so long as the enforcement of such
Liens is effectively stayed and the claims secured thereby are being contested
in good faith by appropriate proceedings;

         

          (x)       Liens not otherwise permitted by the foregoing clauses of
this Section securing Debt in an aggregate principal amount at any time
outstanding not to exceed 10% of the Consolidated net worth of the Company and
its Consolidated Subsidiaries;

         

          (xi)       any Liens on property arising in connection with a
securities repurchase transaction;

         

          (xii)       any contractual right of set-off or any contractual right
to charge or contractual security interest in or Lien on the accounts of the
Company or any of its Consolidated Subsidiaries to effect the payment of amounts
to such depositary institution whether or not due and payable in respect of any
Debt or financing arrangement and any other Lien arising solely by virtue of any
statutory or common law provision relating to banker's liens, rights of set-off
or similar rights; and

         

          (xiii)       Liens arising in the ordinary course of banking
transactions and securing Debt in an aggregate amount of not more than
$15,000,000 that matures not more than one year after the date on which it is
originally incurred.

       

                 (b)           Mergers, Etc. (i) Merge or consolidate with or
into any Person (other than a Consolidated Subsidiary of the Company) except
that the Company may agree to merge or consolidate any Consolidated Subsidiary
with any Person in connection with an acquisition of such Person, (ii) sell,
lease or otherwise transfer (whether in one transaction or a series of
transactions) all or substantially all of the Company's business or assets
(whether now owned or hereafter acquired) to any Person (other than a
Consolidated Subsidiary of the Company) or (iii) permit any Consolidated
Subsidiary to merge or consolidate with or into or transfer (whether in one
transaction or a series of transactions) all or any substantial part of its
assets (whether now owned or hereafter acquired) to any Person except (x) the
Company or another Consolidated Subsidiary of the Company or to any other Person
if the Board of Directors of the Company (or the finance committee or an officer
of the Company duly authorized for such purpose) determines in good faith that
the Consolidated Subsidiary or the assets of such Consolidated Subsidiary, as
the case may be, are not material to the Company and its Consolidated
Subsidiaries taken as a whole, and (y) any Consolidated Subsidiary may merge
with or consolidate into any Person in connection with an acquisition of such
Person, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

     

                 (c)           Accounting Changes.  Make or permit, or permit
any of its Consolidated Subsidiaries to make or permit, any change in accounting
policies or reporting practices, except as required or permitted by generally
accepted accounting principles or applicable statutory requirements.

     

                 (d)           Change in Nature of Business.  Engage, or permit
any Consolidated Subsidiary to engage, predominantly in any business other than
business of the same general type as conducted on the date hereof by the Company
and its Consolidated Subsidiaries.

   

                    SECTION 5.03.  Financial Covenants.  So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will:

   

                 (a)           Interest Coverage Ratio.  Maintain, as of the end
of each fiscal quarter, a ratio of Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the four fiscal quarters then ended to Interest
Expense during such period by the Company and its Consolidated Subsidiaries of
not less than 3.5 to 1.

     

                 (b)           Debt to EBITDA Ratio.  Maintain, as of the end of
each fiscal quarter, a ratio of Debt for Borrowed Money to Consolidated EBITDA
of the Company and its Consolidated Subsidiaries for the four quarters then
ended of not greater than 3.5 to 1.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

                    SECTION 6.01.  Events of Default.  If any of the following
events ("Events of Default") shall occur and be continuing:

   

                 (a)           The Company or any other Borrower shall fail to
pay any principal of any Advance when the same becomes due and payable; or the
Company or any other Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five Business Days after the same becomes due and payable; or

     

                 (b)           Any representation or warranty made by the
Company or any Designated Subsidiary (or any of its officers) in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made;
or

     

                 (c)           (i) The Company shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(e) or (h), 5.02(a),
(b) or (d) or 5.03; (ii) the Company or any other Borrower shall fail to perform
or observe any term, covenant or agreement contained in Section 5.01(d) if such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Company by the Agent or any Lender; or (iii) the Company
or any other Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or

     

                 (d)           The Company or any of its Consolidated
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt (but excluding Debt outstanding hereunder and Debt owed solely to the
Company or to a Consolidated Subsidiary) of the Company or such Consolidated
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument creating or evidencing such Debt; or
the Company or any of its Consolidated Subsidiaries shall fail to perform or
observe any covenant or agreement to be performed or observed by it in any
agreement or instrument creating or evidencing any such Debt and such failure
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument creating or
evidencing any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument (and remain uncured three
Business Days after the chief financial officer, chief operation officer,
principal financial officer or principal accounting officer of the Company
becomes aware or should have become aware of such event or condition), if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided that the
aggregate principal amount (or, in the case of any payment default, failure or
other event in respect of a Hedge Agreement, the net amount due and payable
under such Hedge Agreement as of the date of such payment default, failure or
event) of all Debt as to which any such payment defaults (whether or not at
stated maturity thereof), failures or other events shall have occurred and be
continuing exceeds $10,000,000, provided, further, that if any of the actions or
events set forth above in this subsection (d) shall be taken in respect of, or
occur with respect to, a Consolidated Subsidiary, such action or event shall not
be the basis for or give rise to an Event of Default under this subsection (d)
until five Business Days after the chief executive officer, chief operation
officer, principal financial officer or principle accounting officer of the
Company knows or has reason to know of the occurrence of such action or event if
(x) the assets or revenues of such Consolidated Subsidiary and its Consolidated
Subsidiaries, taken as a whole, comprise 5% or less of the assets or revenues,
respectively, of the Company and its Consolidated Subsidiaries, taken as a
whole, and (y) the aggregate assets and revenues of all Consolidated
Subsidiaries otherwise subject to such actions or events set forth above do not
comprise more than 15% of the assets or revenues, respectively, of the Company
and its Consolidated Subsidiaries taken as a whole; or

     

                 (e)           The Company or any of its Consolidated
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company or any of its Consolidated Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its Consolidated Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); provided, that if any of the actions or events set forth
above in this subsection (e) shall be taken in respect of, or occur with respect
to, a Consolidated Subsidiary, such action or event shall not be the basis for
or give rise to an Event of Default under this subsection (e) if (x) the assets
or revenues of such Consolidated Subsidiary and its Consolidated Subsidiaries,
taken as a whole, comprise 5% or less of the assets or revenues, respectively,
of the Company and its Consolidated Subsidiaries, taken as a whole, and (y) the
aggregate assets and revenues of all Consolidated Subsidiaries otherwise subject
to such actions or events set forth above do not comprise more than 15% of the
assets or revenues, respectively, of the Company and its Consolidated
Subsidiaries taken as a whole; or

     

                 (f)           Judgments or orders for the payment of money in
excess of $10,000,000 in the aggregate shall be rendered against the Company or
any of its Consolidated Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

     

                 (g)           (i) Any Person or two or more Persons acting in
concert (other than the Company or a Consolidated Subsidiary) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 30% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such period were directors of the Company
shall cease for any reason to constitute a majority of the board of directors of
the Company unless the election or nomination for election by the Company's
stockholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period; or

     

                 (h)           The Company or any of its ERISA Affiliates shall
incur liability, or in the case of clause (i) below, shall be reasonably likely
to incur liability, in excess of $10,000,000 in the aggregate as a result of one
or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Company or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

     

                 (i)           so long as any Consolidated Subsidiary of the
Company is a Designated Subsidiary, any provision of Article VII shall for any
reason cease to be valid and binding on or enforceable against the Company, or
the Company shall so state in writing;

   

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Company and the other Borrowers, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.

 

ARTICLE VII

 

GUARANTY

 

                    SECTION 7.01.  Guaranty.  The Company hereby absolutely,
unconditionally and irrevocably guarantees, as a guarantee of payment and not of
collection, the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Borrower now or hereafter existing under or in
respect of this Agreement and the Notes (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the "Guaranteed Obligations"), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Agent or any other Lender in enforcing any rights under this Article VII.
Without limiting the generality of the foregoing, the Company's liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any such Borrower to the Agent or any Lender under or in
respect of this Agreement or the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.

 

                    SECTION 7.02.  Guaranty Absolute.  The Company guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of this Agreement and the Notes, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Lender with respect thereto. The obligations of the Company
under or in respect of this Article VII are independent of the Guaranteed
Obligations or any other obligations of any other Borrower under or in respect
of this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional irrespective of,
and the Company hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

   

                 (a)           any lack of validity or enforceability of this
Agreement (other than this Article VII), the Notes or any agreement or
instrument relating thereto;

     

                 (b)           any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligations of any Borrower under or in respect of this Agreement or
the Notes, or any other amendment or waiver of or any consent to departure from
this Agreement or the Notes, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Borrower or any of its Subsidiaries or otherwise;

     

                 (c)           any taking, exchange, release or non-perfection
of any collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

     

                 (d)           any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any Borrower under this Agreement or the
Notes or any other assets of any Borrower or any of its Subsidiaries;

     

                 (e)           any change, restructuring or termination of the
corporate structure or existence of any Borrower or any of its Subsidiaries;

     

                 (f)           any failure of any Lender or the Agent to
disclose to the Company any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower now or hereafter known to such Lender or the Agent (the Company
waiving any duty on the part of the Lenders and the Agent to disclose such
information); or

     

                 (g)           any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by any Lender or the Agent that might otherwise constitute a
defense available to, or a discharge of, any Borrower or any other guarantor or
surety.

 

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.

 

                    SECTION 7.03.  Waivers and Acknowledgments.  (a) The Company
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.

 

                    (b)      The Company hereby unconditionally and irrevocably
waives any right to revoke this Article VII and acknowledges that the guaranty
under this Article VII is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

                    (c)      The Company hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by any Lender or the Agent that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

 

                    (d)      The Company hereby unconditionally and irrevocably
waives any duty on the part of any Lender or the Agent to disclose to the
Company any matter, fact or thing relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of any Borrower
or any of its Subsidiaries now or hereafter known by such Lender or the Agent.

 

                    (e)      The Company acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by this Agreement and the Notes and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

                    SECTION 7.04.  Subrogation.  The Company hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any Borrower or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Company's Obligations under or in respect of this Article VII, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender or the Agent against any Borrower or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Borrower or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Article VII shall have been paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Company in violation of the immediately preceding sentence at any time prior to
the later of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (b) the Termination Date,
such amount shall be received and held in trust for the benefit of the Lenders
and the Agent, shall be segregated from other property and funds of the Company
and shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Article VII thereafter arising. If (i) the Company
shall make payment to any Lender or the Agent of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Article VII shall have been paid in full in cash and
(iii) the Termination Date shall have occurred, the Lenders and the Agent will,
at the Company's request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Article VII.

 

                    SECTION 7.05.  Continuing Guaranty; Assignments.  The
guaranty under this Article VII is a continuing guaranty and shall (a) remain in
full force and effect until the later of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Article VII and
(ii) the Termination Date, (b) be binding upon the Company, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lenders and
the Agent and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07. The Company shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

 

ARTICLE VIII

 

THE AGENT

 

                    SECTION 8.01.  Authorization and Action.  Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Company or any other
Borrower pursuant to the terms of this Agreement.

 

                    SECTION 8.02.  Agent's Reliance, Etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Agent:  (i) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or an Assignment
and Acceptance entered into by such Lender, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of the Company or any other Borrower or to inspect
the property (including the books and records) of the Company or any other
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

                    SECTION 8.03.  Citibank and Affiliates.  With respect to its
Commitment, the Advances made by it and the Notes issued to it, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if Citibank were not
the Agent and without any duty to account therefor to the Lenders.

 

                    SECTION 8.04.  Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

                    SECTION 8.05.  Indemnification. The Lenders agree to
indemnify the Agent (to the extent not reimbursed by the Company), ratably
according to the respective principal amounts of the Revolving Credit Advances
then owed to each of them (or if no Revolving Credit Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
"Indemnified Costs"), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent's gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Company. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

                    SECTION 8.06.  Successor Agent.  The Agent may resign at any
time by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent's giving of notice of resignation or the Required Lenders'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

                    SECTION 8.07.  Sub-Agent.  The Sub-Agent has been designated
under this Agreement to carry out duties of the Agent. The Sub-Agent shall be
subject to each of the obligations in this Agreement to be performed by the
Sub-Agent, and each of the Company, each other Borrower and the Lenders agrees
that the Sub-Agent shall be entitled to exercise each of the rights and shall be
entitled to each of the benefits of the Agent under this Agreement as relate to
the performance of its obligations hereunder.

 

                    SECTION 8.08.  Other Agents.  Each Lender hereby
acknowledges that neither the documentation agent nor any other Lender
designated as any "Agent" (other than the Agent) on the signature pages hereof
has any liability hereunder other than in its capacity as a Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

                    SECTION 9.01.  Amendments, Etc.  No amendment or waiver of
any provision of this Agreement or the Revolving Credit Notes, nor consent to
any departure by the Company or any other Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following: (a) waive any of the conditions specified in
Section 3.01 or Section 3.02, (b) except as provided in Section 2.18(c),
increase the Commitments of the Lenders or subject the Lenders to any additional
obligations, (c) reduce the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) except as provided
in Section 2.18(b), postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Revolving Credit Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) reduce or limit the obligations of the Company under
Section 7.01 or release or otherwise limit the Company's liability with respect
to its obligations under Article VII or (g) amend the definition of "Required
Lenders" or this Section 9.01; and provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note and (y) no amendment, waiver or
consent of Section 9.07(f) shall, unless in writing and signed by each Lender
that has granted a funding option to an SPC in addition to the Lenders required
above to take such action, affect the rights or duties of such Lender or SPC
under this Agreement or any Note.

 

                    SECTION 9.02.  Notices, Etc.  All notices and other
communications provided for hereunder shall be in writing (including telecopier,
telegraphic or telex communication) and mailed, telecopied, telegraphed, telexed
or delivered, if to the Company or any other Borrower, to (or in care of) the
Company, at its address at 1271 Avenue of the Americas, New York, New York
10020, Attention: Vice President and Treasurer (with a copy at the same address
to the Senior Vice President and General Counsel); if to any Initial Lender, at
its Domestic Lending Office specified opposite its name on Schedule I hereto; if
to any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at Two Penns Way, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department; or, as to the Company or
the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Company
and the Agent. All such notices and communications shall, when mailed,
telecopied, telegraphed or telexed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

                    SECTION 9.03.  No Waiver; Remedies.  No failure on the part
of any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

                    SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees
to pay on demand all reasonable out-of-pocket expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Company further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

 

                    (b)      The Company agrees to indemnify and hold harmless
the Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an "Indemnified Party") from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party's gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto. The Company also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.

 

                    (c)      If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance or LIBO Rate Advance is made by any Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08(d) or (e), 2.10 or 2.12, acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Company pursuant to Section 9.07(a),
such Borrower shall, upon demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

                    (d)      Without prejudice to the survival of any other
agreement of the Company and the other Borrowers hereunder, the agreements and
obligations of the Company and the other Borrowers contained in Sections 2.11,
2.14 and 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.

 

                    SECTION 9.05.  Right of Set-off.  Upon (i) the occurrence
and during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Company or
any Borrower against any and all of the obligations of the Company or any
Borrower now or hereafter existing under this Agreement and any Note held by
such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the appropriate Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

 

                    SECTION 9.06.  Binding Effect.  This Agreement shall become
effective (other than Sections 2.01 and 2.03, which shall only become effective
upon satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Company and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the Company,
the Agent and each Lender and their respective successors and assigns, except
that neither the Company nor any other Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.

 

                    SECTION 9.07.  Assignments and Participations.  (a)  Each
Lender may and, if demanded by the Company (following a demand by such Lender
pursuant to Section 2.11 or 2.14) upon at least 5 Business Days' notice to such
Lender and the Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Revolving Credit Advances owing to it and
the Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances, Competitive Bid Advances owing to it and Competitive
Bid Notes), (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender's rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Company pursuant to this Section 9.07(a) shall be arranged by
the Company after consultation with the Agent and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Company pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either the
Company or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note subject to
such assignment and a processing and recordation fee of $3,500 payable by the
parties to each such assignment, provided, however, that in the case of each
assignment made as a result of a demand by the Company, such recordation fee
shall be payable by the Company except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Company to an
Eligible Assignee that is an existing Lender, and (vii) any Lender may, without
the approval of the Company or the Agent, assign all or a portion of its rights
to any of its Affiliates or to another Lender unless on the date of such
assignment the assignee would be entitled to make a demand pursuant to Section
2.11 or 2.14, in which case such assignment shall be permitted only if the
assignee shall waive in a manner satisfactory to the Company in form and
substance its rights to make such a demand. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Section 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to
an event arising prior such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender's rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

 

                    (b)      By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or any other Borrower or the performance or observance by the
Company or any other Borrower of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

 

                    (c)      Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Revolving Credit Note or Notes subject to
such assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Company.

                    (d)      The Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the "Register").
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Company, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

                    (e)      Each Lender may sell participations to one or more
banks or other entities (other than the Company or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Company hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Company, the other Borrowers, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
rights as a Lender hereunder, including, without limitation, any right to make
any demand under Section 2.11 or 2.14 or right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Company or any other Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder or reduce or limit the obligations of the Company
under Section 7.01 or release or otherwise limit the Company's liability with
respect to its obligations under Article VII or amend this Section 9.07(e) in
any manner adverse to such participant, in each case to the extent subject to
such participation.

 

                    (f)      Each Lender may grant to a special purpose funding
vehicle (an "SPC") the option to fund all or any part of any Advance that such
Lender is obligated to fund under this Agreement (and upon the exercise by such
SPC of such option to fund, such Lender's obligations with respect to such
Advance shall be deemed satisfied to the extent of any amounts funded by such
SPC); provided, however, that (i) such Lender's obligations under this Agreement
(including, without limitation, its Commitment to the Company hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each Borrower, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, (iv) any such option granted to an SPC shall not constitute a
commitment by such SPC to fund any Advance, (v) neither the grant nor the
exercise of such option to an SPC shall increase the costs or expenses or
otherwise increase or change the obligations of any Borrower under this
Agreement (including, without limitation, its obligations under Section 2.14)
and (vi) no SPC shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such grant of
funding option, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such grant of funding option. Each party to this
Agreement hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.

 

                    (g)      Any Lender may, in connection with any assignment,
participation or grant of funding option or proposed assignment, participation
or grant of funding option pursuant to this Section 9.07, disclose to the
assignee, participant or SPC or proposed assignee, participant or SPC, any
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower; provided that, prior to any such disclosure, the assignee,
participant or SPC or proposed assignee, participant or SPC shall agree to
preserve the confidentiality of any Confidential Information relating to any
Borrower received by it from such Lender.

 

                    (h)      Notwithstanding any other provision set forth in
this Agreement, any Lender may at any time create a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
the Advances owing to it and any Note or Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

                    SECTION 9.08.  Confidentiality.  Neither the Agent nor any
Lender or SPC shall disclose any Confidential Information to any other Person
without the consent of the Company, other than (a) to the Agent's or such
Lender's Affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process and (c) as requested
or required by any state, federal or foreign authority or examiner regulating
banks or banking.

 

                    SECTION 9.09.  Designated
Subsidiaries.  (a)  Designation.  The Company may at any time, and from time to
time, by delivery to the Agent of a Designation Agreement duly executed by the
Company and the respective Subsidiary and substantially in the form of Exhibit E
hereto, designate such Subsidiary as a "Designated Subsidiary" for purposes of
this Agreement and such Subsidiary shall thereupon become a "Designated
Subsidiary" for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder. The Agent shall promptly notify
each Lender of each such designation by the Company and the identity of the
respective Subsidiary.

 

                    (b)      Termination.  Upon the payment and performance in
full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary then, so long as at the time no Notice of
Revolving Credit Borrowing or Notice of Competitive Bid Borrowing in respect of
such Designated Subsidiary is outstanding, such Subsidiary's status as a
"Designated Subsidiary" shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly, and only upon
its receipt of a request therefor from the Company). Thereafter, the Lenders
shall be under no further obligation to make any Advance hereunder to such
Designated Subsidiary.

 

                    SECTION 9.10.  Governing Law.  This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

                    SECTION 9.11.  Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

                    SECTION 9.12.  Judgment.  (a)  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in Dollars into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase Dollars with such other currency at Citibank's principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

 

                    (b)      If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in a Committed Currency
into Dollars, the parties agree to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase such Committed Currency with
Dollars at Citibank's principal office in London at 11:00 A.M. (London time) on
the Business Day preceding that on which final judgment is given.

 

                    (c)      The obligation of the Company and each other
Borrower in respect of any sum due from it in any currency (the "Primary
Currency") to any Lender or the Agent hereunder shall, notwithstanding any
judgment in any other currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Agent (as the case may be),
of any sum adjudged to be so due in such other currency, such Lender or the
Agent (as the case may be) may in accordance with normal banking procedures
purchase the applicable Primary Currency with such other currency; if the amount
of the applicable Primary Currency so purchased is less than such sum due to
such Lender or the Agent (as the case may be) in the applicable Primary
Currency, the Company and each other Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or the Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Company or such other Borrower such
excess.

 

                    SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Company and each other
Borrower hereby further irrevocably consent to the service of process in any
action or proceeding in such courts by the mailing thereof by any parties hereto
by registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

 

                    (b)      Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

                    SECTION 9.14.  Substitution of Currency.  If a change in any
Committed Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definitions of Eurocurrency Rate and LIBO
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Company) to be necessary to reflect the change in
currency and to put the Lenders and the Company in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

 

                    SECTION 9.15. Waiver of Jury Trial. Each of the Company,
each other Borrower, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

       

    

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

     

By           /s/ Steven Berns                                

 

        Name:  Steven Berns
        Title:              

   

    

CITIBANK, N.A.,
as Agent

     

By           /s/ Carolyn A. Kee                            

 

        Name:  Carolyn A. Kee
        Title:  Vice President

   

Lead Arranger

   

$75,000,000

CITIBANK, N.A.

     

By           /s/ Carolyn A. Kee                            

 

        Name:  Carolyn A. Kee
        Title:  Vice President

   

Agents

   

$50,000,000

HSBC BANK USA

     

By           /s/ Johan Sorensson                            

 

        Name:  Johan Sorensson
        Title:  First Vice President

   

$50,000,000

JPMORGAN CHASE BANK

     

By           /s/ Rebecca Vogel                            

 

        Name:  Rebecca Vogel
        Title:  Vice President

   

$50,000,000

LLOYDS TSB BANK PLC

     

By           /s/ Catherine Rankin                            

 

        Name:  Catherine Rankin
        Title:  Assistant Vice President, Corporate Banking,
                   USA - B027

     

By           /s/ Lisa MaGuire                            

 

        Name:  Lisa MaGuire - M067
        Title:  AVP Corporate Banking

   

Senior Managing Agent

     

$35,000,000

FLEET NATIONAL BANK

     

By           /s/ Frederick Meagher                            

 

        Name:  Frederick Meagher
        Title:  Senior Vice President

   

Lenders

   

$25,000,000

SUNTRUST BANK

     

By           /s/ Karen C. Copeland                            

 

        Name:  Karen C. Copeland
        Title:  Vice President

   

$20,000,000

BANCA POPOLAIRE DI BERGAMO

     

By           /s/ Lupini Dr. Guido                            

 

        Name:  Lupini Dr. Guido
        Title:  Petro Dr. Gianmario

   

$20,000,000

THE BANK OF TOKYO-MITSUBISHI
TRUST COMPANY

     

By           /s/ Spencer Hughes                            

 

        Name:  Spencer Hughes
        Title:  Vice President

   

$20,000,000

BARCLAYS BANK PLC

     

By           /s/ Nicholas A. Bell                            

 

        Name:  Nicholas A. Bell
        Title:  Director

   

$15,000,000

BNP PARIBAS

     

By           /s/ Arnaud Collin du Bocage                            

 

        Name:  Arnaud Collin du Bocage
        Title:  Managing Director

     

By           /s/ Jerome d'Humieres                            

 

        Name:  Jerome d'Humieres
        Title:  Vice President

   

$25,000,000

ING BANK

     

By           /s/ William C. James                            

 

        Name:  William C. James
        Title:  Director

   

$20,000,000

KEYBANK NATIONAL ASSOCIATION

     

By           /s/ Daniel W. Lally                            

 

        Name:  Daniel W. Lally
        Title:  Assistant Vice President

   

$20,000,000

MIZUHO CORPORATE BANK, LTD.

     

By           /s/ Raymond Veniura                            

 

        Name:  Raymond Veniura
        Title:  Senior Vice President

   

$25,000,000

THE NORTHERN TRUST COMPANY

     

By           /s/ Russell Rorkenbach                            

 

        Name:  Russell Rorkenbach
        Title:  Vice President

   

$15,000,000

ROYAL BANK OF CANADA

     

By           /s/ Chris Abe                            

 

        Name:  Chris Abe
        Title:  Manager

   

$20,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By           /s/ Anne L. Sayles                            

 

        Name:  Anne L. Sayles
        Title:  Director

   

$15,000,000

WESTPAC BANKING CORPORATION

     

By           /s/ Andrew Ramsay                            

 

        Name:  Andrew Ramsay
        Title:  Vice President

       

$500,000,000          Total of the Commitments

               

SCHEDULE I
THE INTERPUBLIC GROUP OF COMPANIES, INC.
364-DAY CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

   

Name of Initial Lender

Domestic Lending Office

Eurocurrency Lending Office

Banca Popolare di Bergamo

Plazza VittorioVeneto, 8
24122 Bergamo, Italy
Attn: F. Nessi
T: 0039 035 392 568
F: 0039 035 392 393

Plazza VittorioVeneto, 8
24122 Bergamo, Italy
Attn: F. Nessi
T: 0039 035 392 568
F: 0039 035 392 393

The Bank of Tokyo Mitsubishi Trust Company

1251 Avenue of the Americas
New York, NY 10020
Attn: Jeffrey Millar
T: 212 782-4358
F: 212 782-6445

1251 Avenue of the Americas
New York, NY 10020
Attn: Jeffrey Millar
T: 212 782-4358
F: 212 782-6445

Barclays Bank plc

222 Broadway
New York, NY 10038
Attn: Christina Challenger-Batiz
T: 212 412-3701
F: 212 412-5306

222 Broadway
New York, NY 10038
Attn: Christina Challenger-Batiz
T: 212 412-3701
F: 212 412-5306

BNP Paribas

787 Seventh Avenue
New York, NY 10019
Attn: Jacqueline Douyon
T: 212 841-2166
F: 212 841-3049

787 Seventh Avenue
New York, NY 10019
Attn: Jacqueline Douyon
T: 212 841-2166
F: 212 841-3049

Citibank, N.A.

Two Penns Way, Suite 200
New Castle, DE 19720
Attn: May Wong
T: 302 894-6015
F: 302 894-6120

Two Penns Way, Suite 200
New Castle, DE 19720
Attn: May Wong
T: 302 894-6015
F: 302 894-6120

Fleet National Bank

1185 Avenue of the Americas
New York, NY 10036
Attn: Thomas J. Levy
T: 212 819-5751
F: 212 819-6116

1185 Avenue of the Americas
New York, NY 10036
Attn: Thomas J. Levy
T: 212 819-5751
F: 212 819-6116

HSBC Bank USA

1 HSBC Center
Buffalo, NY 14203
Attn: Donna Reilly
T: 716 841-4178
F: 716 841-0269

1 HSBC Center
Buffalo, NY 14203
Attn: Donna Reilly
T: 716 841-4178
F: 716 841-0269

ING Capital LLC

55 East 52nd Street
New York, NY 10055
Attn: Lisa Cummings
T: 212 409-1676
F: 212 409-7808

55 East 52nd Street
New York, NY 10055
Attn: Lisa Cummings
T: 212 409-1676
F: 212 409-7808

JPMorgan Chase Bank

4 Chase Metrotech Center
15th Floor
Brooklyn, NY 11245
Attn: Marcia Green-Alleyne
T: 718 242-8064
F: 718 242-6550

4 Chase Metrotech Center
15th Floor
Brooklyn, NY 11245
Attn: Marcia Green-Alleyne
T: 718 242-8064
F: 718 242-6550

KeyBank National Association

127 Public Square
Cleveland, OH 94111
Attn: Dan Lally
T: 216 689-8065
F: 216689-4981

127 Public Square
Cleveland, OH 94111
Attn: Dan Lally
T: 216 689-8065
F: 216689-4981

Lloyds TSB Bank PLC

Lloyds TSB Bank plc Miami
One Biscayne Tower Suite 3200
2 South Biscayne Boulevard
Miami, FL 33131
Attn: Patricia Kilian

Lloyds TSB Bank plc Miami
One Biscayne Tower Suite 3200
2 South Biscayne Boulevard
Miami, FL 33131
Attn: Patricia Kilian

Mizuho Corporate Bank Ltd.

1251 Avenue of Americas
New York, NY 10020
Attn: Daniel Guevara
T: 212 282-4537
F: 212 282-4383

1251 Avenue of Americas
New York, NY 10020
Attn: Daniel Guevara
T: 212 282-4537
F: 212 282-4383

The Northern Trust Company

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

Royal Bank of Canada

Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, NY 10006-1404
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372
With a copy to:
Attn: N.G. Millar
T: 212 428-6363
F: 212 809-7148

Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, NY 10006-1404
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372
With a copy to:
Attn: N.G. Millar
T: 212 428-6363
F: 212 809-7148

Suntrust Bank

25 Park Place, 21st Floor
Center 1927
Atlanta, GA 30303

25 Park Place, 21st Floor
Center 1927
Atlanta, GA 30303

Wachovia Bank, National Association

201 S. College Street
CP 17, NC 1183
Charlotte, NC 28288-1183
Attn: Diane Taylor
T: 704 715-1876
F: 704 374-2802

201 S. College Street
CP 17, NC 1183
Charlotte, NC 28288-1183
Attn: Diane Taylor
T: 704 715-1876
F: 704 374-2802

Westpac Banking Corporation

575 Fifth Avenue, 39th Floor
New York, NY 10017
Attn: Tony Smith
T: 212 551-1814
F: 212 551-1995

575 Fifth Avenue, 39th Floor
New York, NY 10017
Attn: Tony Smith
T: 212 551-1814
F: 212 551-1995

         

EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

       

U.S.$_______________

Dated: _______________, 200_

   

                                FOR VALUE RECEIVED, the undersigned, THE
INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the "Borrower"),
HEREBY PROMISES TO PAY to the order of ________________________ (the "Lender")
for the account of its Applicable Lending Office on the later of (a) the
Termination Date and (b) if the Borrower has made the Term Loan Election prior
to the Termination Date, the Maturity Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender's
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
364-Day Credit Agreement dated as of May 16, 2002 among the Borrower, the Lender
and certain other lenders parties thereto, Salomon Smith Barney, Inc., as lead
arranger and book manager, and Citibank, N.A. as Agent for the Lender and such
other lenders (as amended or modified from time to time, the "Credit Agreement";
the terms defined therein being used herein as therein defined) outstanding on
such date.

                                The Borrower promises to pay interest on the
unpaid principal amount of each Revolving Credit Advance from the date of such
Revolving Credit Advance until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

                                Both principal and interest in respect of each
Revolving Credit Advance (i) in Dollars are payable in lawful money of the
United States of America to the Agent at its account maintained at 399 Park
Avenue, New York, New York 10043, in same day funds and (ii) in any Committed
Currency are payable in such currency at the applicable Payment Office in same
day funds. Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

                                This Promissory Note is one of the Revolving
Credit Notes referred to in, and is entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, (i) provides for the making
of Revolving Credit Advances by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Revolving Credit Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

                                This Promissory Note shall be governed by, and
construed in accordance with, the laws of the State of New York.

         

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

     

By                                                                   

 

        Name:
        Title:

       

ADVANCES AND PAYMENTS OF PRINCIPAL

         

Date

Amount of
Advance

Amount of
Principal Paid
or Prepaid

Unpaid Principal
Balance

Notation
Made By

                                                                               
                                                                               
                                                                               
                                       

         

EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

       

U.S.$_______________

Dated: _______________, 200_

   

                                FOR VALUE RECEIVED, the undersigned, THE
INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the "Borrower"),
HEREBY PROMISES TO PAY to the order of ________________________ (the "Lender")
for the account of its Applicable Lending Office (as defined in the 364-Day
Credit Agreement dated as of May 16, 2002 among the Borrower, the Lender and
certain other lenders parties thereto, Salomon Smith Barney, Inc., as lead
arranger and book manager, and Citibank, N.A., as Agent for the Lender and such
other lenders (as amended or modified from time to time, the "Credit Agreement";
the terms defined therein being used herein as therein defined)), on __________
__, 200_, the principal amount of [U.S.$_______________] [for a Competitive Bid
Advance in a Committed Currency, list currency and amount of such Advance].

                                The Borrower promises to pay interest on the
unpaid principal amount hereof from the date hereof until such principal amount
is paid in full, at the interest rate and payable on the interest payment date
or dates provided below:

                                Interest Rate: _____% per annum (calculated on
the basis of a year of _____ days for the actual number of days elapsed).

                                Both principal and interest are payable in
lawful money of ________________ to Citibank, as agent, for the account of the
Lender at the office of _________________________, at _________________________
in same day funds.

                                This Promissory Note is one of the Competitive
Bid Notes referred to in, and is entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

                                The Borrower hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

       

    

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

     

By                                                                   

 

        Title:              

     

EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720

 

[Date]

 

                                 Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

                                The undersigned, [The Interpublic Group of
Companies, Inc.][Name of Designated Subsidiary], refers to the 364-Day Credit
Agreement, dated as of May 16, 2002 (as amended or modified from time to time,
the "Credit Agreement", the terms defined therein being used herein as therein
defined), among The Interpublic Group of Companies, Inc., certain Lenders
parties thereto, Salomon Smith Barney, Inc., as lead arranger and book manager,
and Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the "Proposed Revolving Credit Borrowing") as
required by Section 2.02(a) of the Credit Agreement:

     

              (i)          The Business Day of the Proposed Revolving Credit
Borrowing is _______________, 200_.

     

              (ii)         The Type of Advances comprising the Proposed
Revolving Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

     

              (iii)        The aggregate amount of the Proposed Revolving Credit
Borrowing is [$_______________][for a Revolving Credit Borrowing in a Committed
Currency, list currency and amount of Revolving Credit Borrowing].

     

              [(iv)       The initial Interest Period for each Eurocurrency Rate
Advance made as part of the Proposed Revolving Credit Borrowing is _____
month[s].]

   

                                The undersigned hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the Proposed Revolving Credit Borrowing:

     

              (A)        the representations and warranties contained in
Section 4.01 of the Credit Agreement (except the representation set forth in the
last sentence of subsection (e) thereof) [and in the Designation Agreement of
the undersigned] are correct, before and after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

     

              (B)        no event has occurred and is continuing, or would
result from such Proposed Revolving Credit Borrowing or from the application of
the proceeds therefrom, that constitutes a Default.

     

Very truly yours,

       

    

[THE INTERPUBLIC GROUP OF
COMPANIES, INC.][DESIGNATED SUBSIDIARY]

     

By                                                                   

 

        Title:              

     

EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

 

Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720

 

[Date]

 

                                 Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

                                The undersigned, The Interpublic Group of
Companies, Inc.[, on behalf of [Name of Designated Subsidiary]], refers to the
364-Day Credit Agreement, dated as of May 16, 2002 (as amended or modified from
time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among The Interpublic Group of Companies, Inc.,
certain Lenders parties thereto, Salomon Smith Barney, Inc., as lead arranger
and book manager, and Citibank, N.A., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Competitive Bid Borrowing under the
Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the "Proposed Competitive Bid Borrowing") is
requested to be made:

     

(A)

Date of Competitive Bid Borrowing

________________________

 

(B)

Amount of Competitive Bid Borrowing

________________________

 

(C)

[Maturity Date] [Interest Period]

________________________

 

(D)

Interest Rate Basis

________________________

 

(E)

Day Count Convention

________________________

 

(F)

Interest Payment Date(s)

________________________

 

(G)

Currency

________________________

 

(H)

Borrower's Account Location

________________________

 

(I)

____________________

________________________

       

                                The undersigned hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the Proposed Competitive Bid Borrowing:

     

             (a)         the representations and warranties contained in
Section 4.01 of the Credit Agreement (except the representation set forth in the
last sentence of subsection (e) thereof) [and in the Designation Agreement of
the undersigned] are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

     

             (b)         no event has occurred and is continuing, or would
result from the Proposed Competitive Bid Borrowing or from the application of
the proceeds therefrom, that constitutes a Default; and

     

             (c)         the aggregate amount of the Proposed Competitive Bid
Borrowing and all other Borrowings to be made on the same day under the Credit
Agreement is within the aggregate amount of the unused Commitments of the
Lenders.

   

                                The undersigned hereby confirms that the
Proposed Competitive Bid Borrowing is to be made available to it in accordance
with Section 2.03(a)(v) of the Credit Agreement.

     

Very truly yours,

       

    

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

     

By                                                                   

 

        Title:              

             

EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

       

                           Reference is made to the 364-Day Credit Agreement
dated as of May 16, 2002 (as amended or modified from time to time, the "Credit
Agreement") among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), the Lenders (as defined in the Credit Agreement),
Salomon Smith Barney, Inc., as lead arranger and book manager, and Citibank,
N.A., as agent for the Lenders (the "Agent"). Terms defined in the Credit
Agreement are used herein with the same meaning.

                           The "Assignor" and the "Assignee" referred to on
Schedule I hereto agree as follows:

                           1.          The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor's rights and obligations under the Credit
Agreement as of the date hereof (other than in respect of Competitive Bid
Advances and Competitive Bid Notes) equal to the percentage interest specified
on Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement (other than in respect of Competitive Bid Advances and Competitive Bid
Notes). After giving effect to such sale and assignment, the Assignee's
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.

                           2.           The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the
Revolving Credit Note, if any, held by the Assignor [and requests that the Agent
exchange such Revolving Credit Note for a new Revolving Credit Note payable to
the order of [the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto or new Revolving Credit Notes payable to the order of
the Assignee in an amount equal to the Commitment assumed by the Assignee
pursuant hereto and] the Assignor in an amount equal to the Commitment retained
by the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].

                           3.          The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01(e) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Agent by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.

                           4.          Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance and
recording by the Agent. The effective date for this Assignment and Acceptance
(the "Effective Date") shall be the date of acceptance hereof by the Agent,
unless otherwise specified on Schedule 1 hereto.

                           5.          Upon such acceptance and recording by the
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
(other than its rights under Section 2.11, 2.14 and 9.04 of the Credit Agreement
to the extent any claim thereunder relates to an event arising prior this
Assignment and Acceptance) and be released from its obligations under the Credit
Agreement.

                           6.          Upon such acceptance and recording by the
Agent, from and after the Effective Date, the Agent shall make all payments
under the Credit Agreement and the Revolving Credit Notes in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and facility fees with respect thereto) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement and the Revolving Credit Notes for periods prior to the
Effective Date directly between themselves.

                           7.          This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
New York.

                           8.          This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.

                           IN WITNESS WHEREOF, the Assignor and the Assignee
have caused Schedule 1 to this Assignment and Acceptance to be executed by their
officers thereunto duly authorized as of the date specified thereon.

     

Schedule 1
to
Assignment and Acceptance

       

Percentage interest assigned:

_____%

   

Assignee's Commitment:

$______

   

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

$______

   

Principal amount of Revolving Credit Note payable to Assignee:

$______

   

Principal amount of Revolving Credit Note payable to Assignor:

$______

   

Effective Date*:  _______________, 200_

           

[NAME OF ASSIGNOR], as Assignor

         

By___________________________

 

        Title:

         

Dated:  _______________, 200_

         

[NAME OF ASSIGNEE], as Assignee

         

By___________________________

 

        Title:

         

Dated:  _______________, 200_

     

Domestic Lending Office:

 

          [Address]

     

Eurocurrency Lending Office:

 

          [Address]

     

___________________________________

*

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

           

Accepted [and Approved]** this

__________ day of _______________, 200_

CITIBANK, N.A., as Agent

By                                                    

     Title:


[Approved this_____ day
of _______________, 200_

THE INTERPUBLIC GROUP OF COMPANIES, INC.

By                                                    ]*

                   

___________________________________

**

Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of "Eligible Assignee".

   

*

Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of "Eligible Assignee".

     

EXHIBIT D1 - FORM OF

OPINION OF CLEARY,

GOTTLIEB, STEEN &

HAMILTON

   

[Effective Date]

 

The parties named as Lenders in

  the below-referenced Credit Agreement

 

Ladies and Gentlemen:

 

                           We have acted as special counsel to The Interpublic
Group of Companies, Inc. (the "Company") in connection with that certain 364-Day
Credit Agreement, dated as of May 16, 2002 (the "Credit Agreement"), among the
Company, the Lenders parties thereto, Salomon Smith Barney, Inc., as lead
arranger and book manager, and Citibank, N.A., as Agent for said Lenders. This
opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Credit
Agreement.

 

                           In arriving at the opinions expressed below, we have
examined the following documents:

     

ss

(1)

an executed copy of the Credit Agreement;

       

(2)

executed copies of the Notes (as defined in the Credit Agreement), dated the
date hereof, of the Company payable to the Lenders named therein (the "Company
Notes"); and

       

(3)

the other documents furnished by the Company pursuant to Article III of the
Credit Agreement.

     

                           In addition, we have reviewed the originals or copies
certified or otherwise identified to our satisfaction of all such corporate
records of the Company and such other instruments and other certificates of
public officials, officers and representatives of the Company and such other
persons, and we have made such investigations of law, as we have deemed
necessary as a basis for the opinions expressed below.

                           In rendering the opinions expressed below, we have
assumed the authenticity of all documents submitted to us as originals and the
conformity to the originals of all documents submitted to us as copies. In
addition, we have assumed and have not verified the accuracy as to factual
matters of each document we have reviewed (including, without limitation, the
accuracy of the representations and warranties of the Company in the Credit
Agreement).

                           Based upon the foregoing and subject to the further
assumptions and qualifications set forth below, it is our opinion that:

     

              1.          The Company has corporate power to enter into the
Credit Agreement and the Company Notes and to perform its obligations
thereunder.

     

              2.          The execution and delivery by the Company of the
Credit Agreement and the Company Notes have been duly authorized by all
necessary corporate action of the Company.

     

3.          The execution and delivery by the Company of the Credit Agreement
and the Company Notes have been duly authorized by all necessary corporate
action of the Company. he performance by the Company of its obligations under
the Credit Agreement and the Company Notes (a) does not require any consent,
approval, authorization, registration or qualification of or with any
governmental authority of the United States, the State of Delaware or the State
of New York and (b) does not result in a violation of any applicable United
States federal or New York State law, rule or regulation or the Delaware General
Corporation Law.

     

              4.          The Credit Agreement is a valid, binding and
enforceable agreement of the Company.

     

              5.          The Company Notes, after giving effect to the initial
borrowing by the Company under the Credit Agreement, will be valid, binding and
enforceable obligations of the Company.

 

                           Insofar as the foregoing opinions relate to the
validity, binding effect or enforceability of any agreement or obligation of the
Company, (a) we have assumed that each party to such agreement or obligation has
satisfied those legal requirements that are applicable to it to the extent
necessary to make such agreement or obligation enforceable against it (except
that no such assumption is made as to the Company regarding matters of the
federal law of the United States of America, the law of the State of New York or
the General Corporation Law of the State of Delaware) and (b) such opinions are
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors' rights generally and to general principles of equity.

                           We express no opinion as to the applicability or
effect of the laws of any jurisdiction other than the State of New York wherein
any Lender may be located or wherein enforcement of the Credit Agreement or the
Company Notes may be sought that may limit the rates of interest which may be
charged or collected.

                           We express no opinion as to (a) Section 2.15 of the
Credit Agreement insofar as it provides that any Lender purchasing a
participation from another Lender pursuant thereto may exercise set-off or
similar rights with respect to such participation or (b) Section 9.12 of the
Credit Agreement.

                           We have assumed that any assignments made by or among
the Lenders of their rights and obligations under the Credit Agreement will not
contravene New York Judiciary Law Section 489 (which makes it a criminal offense
to take an assignment of a debt obligation with the intent of and for the
purpose of bringing an action or proceeding thereon).

                           We note that the designations in Section 9.13(a) of
the Credit Agreement are (notwithstanding the waiver in Section 9.13(b) of the
Credit Agreement) subject to the power of such federal court to transfer actions
pursuant to 28 U.S.C. Section 1404(a) or to dismiss such actions or proceedings
on the grounds that such a federal court is an inconvenient forum for such
action or proceeding.

                           With respect to the first sentence of Section 9.13(a)
of the Credit Agreement, we express no opinion as to the subject matter
jurisdiction of any United States federal court to adjudicate any action
relating to the Credit Agreement where jurisdiction based on diversity of
citizenship under 28 U.S.C. Section 1332 does not exist.

                           The opinion expressed in paragraph 3 above relates
only to those laws, rules and regulations that, in our experience, are normally
applicable to transactions of the type referred to in the Credit Agreement.

                           The foregoing opinions are limited to the law of the
State of New York, the General Corporation Law of the State of Delaware and the
federal law of the United States, but we express no opinion as to any state
securities or Blue Sky laws or United States federal securities laws.

                           We are furnishing this opinion letter to you solely
for your benefit in connection with the Credit Agreement. This opinion letter is
not to be used, circulated, quoted or otherwise referred to for any other
purpose. Notwithstanding the foregoing, a copy of this opinion letter may be
furnished to, and relied upon by, your successors and a permitted transferee who
becomes a party to the Credit Agreement as a Lender thereunder, and you or any
such successor or transferee may show this opinion to any governmental authority
pursuant to requirements of applicable law or regulations. The opinions
expressed herein are, however, rendered on and as of the date hereof, and we
assume no obligation to advise you or any such transferee or governmental
authority or any other person, or to make any investigations, as to any legal
developments or factual matters arising subsequent to the date hereof that might
affect the opinions expressed herein.

     

Very truly yours,

     

CLEARY, GOTTLIEB, STEEN & HAMILTON

         

By:      /s/ Ethan A. Klingsberg                                  

 

           Ethan A. Klingsberg, a partner

     

EXHIBIT D2 - FORM OF
OPINION OF IN-HOUSE
COUNSEL OF THE
COMPANY

   

[Effective Date]

 

To each of the Lenders parties
  to the Credit Agreement dated
  as of May 16, 2002
  among The Interpublic Group of Companies, Inc.,
  said Lenders and Citibank, N.A.,
  as Agent for said Lenders, and
  to Citibank, N.A., as Agent

 

                                                            364-Day Revolving
Credit Agreement

 

Ladies and Gentlemen:

 

                           This opinion is furnished to you pursuant to
Section 3.01(g)(iv) of the 364-Day Credit Agreement, dated as of May 16, 2002
(the "Credit Agreement"), among The Interpublic Group of Companies, Inc. (the
"Company"), the Lenders parties thereto, Salomon Smith Barney, Inc., as lead
arranger and book manager, and Citibank, N.A., as Agent for said Lenders. Terms
defined in the Credit Agreement are used herein as therein defined.

 

                           I have acted as General Counsel for the Company in
connection with the preparation, execution and delivery of the Credit Agreement.

 

                           In arriving at the opinions expressed below, I have
examined the following documents:

     

              (1)          An executed copy of the Credit Agreement.

     

              (2)          The documents furnished by the Company pursuant to
Article III of the Credit Agreement.

     

              (3)          A copy of the Restated Certificate of Incorporation
of the Company and all amendments thereto (the "Charter").

     

              (4)          A copy of the by-laws of the Company and all
amendments thereto (the "By-laws").

     

              (5)          A certificate of the Secretary of State of Delaware,
dated __________, 2002, attesting to the continued corporate existence and good
standing of the Company in that State.

 

                           In addition, I have examined the originals, or copies
certified or otherwise identified to my satisfaction, of such other corporate
records of the Company, certificates of public officials and of officers of the
Company and such other persons as I have deemed necessary as a basis for the
opinions expressed below.

 

                           In rendering the opinions expressed below, I have
assumed the authenticity of all documents submitted to me as originals and the
conformity to the originals of all documents submitted to me as copies. In
addition, I have assumed and have not verified the accuracy as to factual
matters of each document I have reviewed (including, without limitation, the
accuracy of the representations and warranties of the Company in the Credit
Agreement).

 

                           Based upon the foregoing and subject to the further
assumptions and qualifications set forth below, it is my opinion that:

     

              1.          The Company is a corporation validly existing and in
good standing under the laws of the State of Delaware.

     

              2.          The execution, delivery and performance by the Company
of the Credit Agreement and the Notes, and the consummation of the transactions
contemplated thereby, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By-laws or (ii) any material contractual or legal restriction
known to me contained in any material document to which the Company is a party
or by which it is bound. The Credit Agreement and the Notes have been duly
executed and delivered on behalf of the Company.

     

              3.          To the best of my knowledge, no authorization,
approval or other action by, and no notice to or filing with, any third party is
required for the execution, delivery and performance by the Company of the
Credit Agreement and the Notes to be delivered by it.

     

              4.          To the best of my knowledge, there are no pending or
overtly threatened actions or proceedings against the Company or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator
that purport to affect the validity, binding effect or enforceability of the
Credit Agreement or any of the Notes or the consummation of the transactions
contemplated thereby or that are likely to have a materially adverse effect upon
the financial condition or operations of the Company and its Consolidated
Subsidiaries taken as a whole.

 

                           The foregoing opinions are limited to the law of the
State of New York, the General Corporation Law of the State of Delaware and the
Federal law of the United States.

 

                           I am furnishing this opinion letter to you solely for
your benefit in connection with the Credit Agreement. This opinion letter is not
to be used, circulated, quoted or otherwise referred to for any other purpose.
Notwithstanding the foregoing, a copy of this opinion letter may be furnished
to, and relied upon by, your successors and a permitted transferee who becomes a
party to the Credit Agreement as a Lender thereunder, and you or any such
successor or transferee may show this opinion to any governmental authority
pursuant to requirements of applicable law or regulations. The opinions
expressed herein are, however, rendered on and as of the date hereof, and I
assume no obligation to advise you or any such transferee or governmental
authority or any other person, or to make any investigations, as to any legal
developments or factual matters arising subsequent to the date hereof that might
affect the opinions expressed herein.

     

Very truly yours,

             

By:      /s/ Nicholas J. Camera                                  

 

           Nicholas J. Camera, General Counsel

     

EXHIBIT E - FORM OF
DESIGNATION AGREEMENT

   

[DATE]

 

To each of the Lenders
  parties to the Credit Agreement
  (as defined below) and to Citibank, N.A.
  as Agent for such Lenders

 

Ladies and Gentlemen:

 

                           Reference is made to the 364-Day Revolving Credit
Agreement dated as of May 16, 2002 among The Interpublic Group of Companies,
Inc. (the "Company"), certain other borrowers parties thereto, the Lenders
parties thereto, Salomon Smith Barney, Inc., as lead arranger and book manager,
and Citibank, N.A., as Agent for said Lenders (the "Credit Agreement"). Terms
used herein and defined in the Credit Agreement shall have the respective
meanings ascribed to such terms in the Credit Agreement.

 

                           Please be advised that the Company hereby designates
its undersigned Subsidiary, ____________ ("Designated Subsidiary"), as a
"Designated Subsidiary" under and for all purposes of the Credit Agreement.

 

                           The Designated Subsidiary, in consideration of each
Lender's agreement to extend credit to it under and on the terms and conditions
set forth in the Credit Agreement, does hereby assume each of the obligations
imposed upon a "Designated Subsidiary" and a "Borrower" under the Credit
Agreement and agrees to be bound by the terms and conditions of the Credit
Agreement. In furtherance of the foregoing, the Designated Subsidiary hereby
represents and warrants to each Lender as follows:

   

              (a)          The Designated Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of
______________________.

     

              (b)          The execution, delivery and performance by the
Designated Subsidiary of this Designation Agreement, the Credit Agreement and
the Notes to be delivered by it are within the Designated Subsidiary's corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Designated Subsidiary's charter or by-laws or (ii) any law,
rule or regulation applicable to the Designated Subsidiary or (iii) any material
contractual or legal restriction binding on the Designated Subsidiary. The
Designation Agreement and the Notes delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.

     

              (c)          No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement or the Notes to
be delivered by it.

     

              (d)          This Designation Agreement is, and the Notes to be
delivered by the Designated Subsidiary when delivered will be, legal, valid and
binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms.

     

              (e)          There is no pending or, to the knowledge of the
Designated Subsidiary , threatened action or proceeding affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator which purports to affect the legality, validity or enforceability of
this Designation Agreement, the Credit Agreement or any Note of the Designated
Subsidiary.

 

                           This Designation Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

     

Very truly yours,

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By                                                       
           Name:
           Title:

     

[THE DESIGNATED SUBSIDIARY]

By                                                       
           Name:
           Title:

             

EXECUTION COPY

       

U.S. $500,000,000


364-DAY CREDIT AGREEMENT

Dated as of May 16, 2002

Among

THE INTERPUBLIC GROUP OF COMPANIES, INC.
as Company


THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders


CITIBANK, N.A.

as Administrative Agent

and

SALOMON SMITH BARNEY INC.

as Lead Arranger and Book Manager

             

TABLE OF CONTENTS

       

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

       

SECTION 1.01. Certain Defined Terms

1

       

SECTION 1.02. Computation of Time Periods

11

       

SECTION 1.03. Accounting Terms

11

   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

11

       

SECTION 2.01. The Revolving Credit Advances

11

       

SECTION 2.02. Making the Revolving Credit Advances

12

       

SECTION 2.03. The Competitive Bid Advances

13

       

SECTION 2.04. Fees

16

       

SECTION 2.05. Optional Termination or Reduction of the Commitments

16

       

SECTION 2.06. Repayment of Revolving Credit Advances

17

       

SECTION 2.07. Interest on Revolving Credit Advances

17

       

SECTION 2.08. Interest Rate Determination

17

       

SECTION 2.09. Optional Conversion of Revolving Credit Advances

19

       

SECTION 2.10. Prepayments of Revolving Credit Advances

19

       

SECTION 2.11. Increased Costs

19

       

SECTION 2.12. Illegality

20

       

SECTION 2.13. Payments and Computations

20

       

SECTION 2.14. Taxes

21

       

SECTION 2.15. Sharing of Payments, Etc.

23

       

SECTION 2.16. Evidence of Debt

23

       

SECTION 2.17. Use of Proceeds

23

       

SECTION 2.18. Extension of Termination Date

23

   

i

       

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

25

       

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

25

       

SECTION 3.02. Initial Advance to Each Designated Subsidiary

26

       

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing and
Extension Date

27

       

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing

27

       

SECTION 3.05. Determinations Under Section 3.01 and 3.02

28

   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

28

       

SECTION 4.01. Representations and Warranties of the Company

28

   

ARTICLE V COVENANTS OF THE COMPANY

29

       

SECTION 5.01. Affirmative Covenants

30

       

SECTION 5.02. Negative Covenants

32

       

SECTION 5.03. Financial Covenants

34

   

ARTICLE VI EVENTS OF DEFAULT

34

       

SECTION 6.01. Events of Default

34

     

ARTICLE VII GUARANTY

36

       

7.01. Guaranty

36

       

7.02. Guaranty Absolute

36

       

7.03. Waivers and Acknowledgments

37

       

7.04. Subrogation

38

       

7.05. Continuing Guaranty; Assignments

38

   

ARTICLE VIII THE AGENT

38

       

SECTION 8.01. Authorization and Action

38

       

SECTION 8.02. Agent's Reliance, Etc.

39

       

SECTION 8.03. Citibank and Affiliates

39

       

SECTION 8.04. Lender Credit Decision

39

     

ii

             

SECTION 8.05. Indemnification

39

       

SECTION 8.06. Successor Agent

40

       

SECTION 8.07. Sub-Agent

40

       

SECTION 8.08. Other Agents.

40

   

ARTICLE IX MISCELLANEOUS

40

       

SECTION 9.01. Amendments, Etc.

40

       

SECTION 9.02. Notices, Etc.

41

       

SECTION 9.03. No Waiver; Remedies

41

       

SECTION 9.04. Costs and Expenses

41

       

SECTION 9.05. Right of Set-off

42

       

SECTION 9.06. Binding Effect

42

       

SECTION 9.07. Assignments and Participations

42

       

SECTION 9.08. Confidentiality

45

       

SECTION 9.09. Designated Subsidiaries

45

       

SECTION 9.10. Governing Law

45

       

SECTION 9.11. Execution in Counterparts

45

       

SECTION 9.12. Judgment

45

       

SECTION 9.13. Jurisdiction, Etc.

46

       

SECTION 9.14. Substitution of Currency

46

       

SECTION 9.15. Waiver of Jury Trial

47

     

iii

           

Schedules

     

Schedule I - List of Applicable Lending Offices

     

Exhibits

         

Exhibit A-1

-

Form of Revolving Credit Note

     

Exhibit A-2

-

Form of Competitive Bid Note

     

Exhibit B-1

-

Form of Notice of Revolving Credit Borrowing

     

Exhibit B-2

-

Form of Notice of Competitive Bid Borrowing

     

Exhibit C

-

Form of Assignment and Acceptance

     

Exhibit D

-

Form of Opinion of Counsel for the Company

     

Exhibit E

-

Form of Designation Agreement

         

EXHIBIT 10(i)(B)


EXECUTION COPY

 

AMENDMENT NO. 3 TO THE
FIVE-YEAR CREDIT AGREEMENT

   

Dated as of May 16, 2002

   

                           AMENDMENT NO. 3 TO THE FIVE-YEAR CREDIT AGREEMENT
among The Interpublic Group of Companies, Inc., a Delaware corporation (the
"Company"), Ammirati Puris Lintas K.K., the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the "Lenders") and Citibank, N.A., as agent (the "Agent") for the
Lenders.

 

                           PRELIMINARY STATEMENTS:

 

                           (1)         The Company, the Lenders and the Agent
have entered into a Five-Year Credit Agreement dated as of June 27, 2000 (as
amended, supplemented or otherwise modified through the date hereof, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

                           (2)         The Company and the Required Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

                           SECTION 1.  Amendments to Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 4, hereby amended
as follows:

     

              (a)          Section 4.01(k) is amended in full to read as
follows:

     

              (k)      Each of the Company's Consolidated Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business, all to the extent material to the Company and its Consolidated
Subsidiaries taken as a whole.

     

              (b)          Section 5.01(d) is amended by (i) deleting from the
caption thereof the word "Corporate" and (ii) deleting the phrase "its corporate
existence, rights (charter and statutory) and" and substituting therefor the
phrase "its existence, rights (constituent document and statutory) and".

     

              (c)         Section 5.01(h)(i) is amended by deleting therefrom
the phrase "statements of income and cash flows" and substituting therefor the
phrase "statement of operations and cash flows".

     

              (d)         Section 5.01(h)(ii) is amended by deleting therefrom
the phrase "statements of income and cash flows" and substituting therefor the
phrase "statement of operations and cash flows".

     

              (e)         Section 5.02(a) is amended by (i) deleting from the
end of clause (xi) the word "and", (ii) amending clause (xii) in full to read as
follows:

     

              (xii)       any contractual right of set-off or any contractual
right to charge or contractual security interest in or Lien on the accounts of
the Company or any of its Consolidated Subsidiaries to effect the payment of
amounts to such depositary institution whether or not due and payable in respect
of any Debt or financing arrangement and any other Lien arising solely by virtue
of any statutory or common law provision relating to banker's liens, rights of
set-off or similar rights; and

     

and (iii) adding to the end thereof a new clause (xiii) to read as follows:

 

              (xiii)      Liens arising in the ordinary course of banking
transactions and securing Debt in an aggregate amount of not more than
$15,000,000 that matures not more than one year after the date on which it is
originally incurred.

     

              (f)         Section 6.01(d) is amended by restating the clause
beginning immediately after the first semicolon therein and ending with the
phrase "the maturity of such Debt; or" in full to read as follows:

     

or the Company or any of its Consolidated Subsidiaries shall fail to perform or
observe any covenant or agreement to be performed or observed by it in any
agreement or instrument creating or evidencing any such Debt and such failure
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument creating or
evidencing any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument (and remain uncured three
Business Days after the chief financial officer, chief operation officer,
principal financial officer or principal accounting officer of the Company
becomes aware or should have become aware of such event or condition), if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or

   

                           SECTION 2.  Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, on or before May 16, 2002 the Agent shall have received counterparts
of this Amendment executed by the Company and the Required Lenders or, as to any
of the Lenders, advice satisfactory to the Agent that such Lender has executed
this Amendment. This Amendment is subject to the provisions of Section 8.01 of
the Credit Agreement.

 

                           

SECTION 3.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:  

             (a)          Each Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

             (b)          The execution, delivery and performance by each
Borrower of this Amendment and the Credit Agreement and each of the Notes
delivered by it, as amended hereby, are within such Borrower's corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation of such Borrower or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon such Borrower or result in the creation or imposition of any Lien
on any asset of the Company or any of its Consolidated Subsidiaries.

     

             (c)          No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for the due execution, delivery and
performance by each Borrower of this Amendment or the Credit Agreement and the
Notes, as amended hereby.

     

             (d)          This Amendment has been duly executed and delivered by
each Borrower. This Amendment and each of the other Loan Documents, as amended
hereby, to which such Borrower is a party are legal, valid and binding
obligations of such Borrower, enforceable against such Borrower in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

             (e)          There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.

 

                           SECTION 4.  Reference to and Effect on the Credit
Agreement and the Notes.  (a) On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the Notes or the Designation Agreement relating to Ammirati Puris
Lintas K.K. to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

     

             (b)          The Credit Agreement and the Notes, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

     

             (c)          The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

 

                           SECTION 5.  Costs and Expenses.  The Company agrees
to pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

 

                           SECTION 6.  Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

                           SECTION 7.  Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

                           IN WITNESS WHEREOF, the parties hereto have caused
this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

   

THE INTERPUBLIC GROUP OFCOMPANIES,
INC.

     

By           /s/ Steven Berns                                

 

                    Steven Berns
        Title:              

         

AMMIRATI PURIS LINTAS K.K.

     

By           /s/ Steven Berns                                

 

                    Steven Berns
        Title:              

         

CITIBANK, N.A.,
as Agent and as Lender

     

By           /s/ Carolyn A. Kee                             

 

                    Carolyn A. Kee
        Title:  Vice President

         

BANK ONE, NA

     

By                                                                       

 

Title:  

         

BANK OF AMERICA, NA

     

By                                                                      *

 

Title:  

         

THE BANK OF NEW YORK

     

By                                                                      

 

Title:  

         

BARCLAYS BANK PLC

     

By           /s/ Nicholas A. Bell                              

 

                    Nicholas A. Bell
Title:  Director

         

JPMORGAN CHASE BANK

     

By           /s/ Rebecca Vogel                               

 

                    Rebecca Vogel
Title:  Vice President

         

CREDIT AGRICOLE INDOSUEZ

     

By______________________________________

Title:

         

FLEET NATIONAL BANK

     

By           /s/ Frederick Meagher                            

 

                    Frederick Meagher
Title:  Senior Vice President

         

HSBC BANK USA

     

By           /s/ Johan Sorensson                            

 

                    Johan Sorensson
Title:  First Vice President

         

KEYBANK NATIONAL ASSOCIATION

     

By           /s/ Daniel W. Lally                            

 

                    Daniel W. Lally
Title:  Assistant Vice President

         

LLOYDS TSB BANK PLC

     

By______________________________________

Title:

         

SUNTRUST BANK

     

By           /s/ Karen C. Copeland                            

 

                    Karen C. Copeland
Title:  Vice President

         

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By           /s/ Ann Sayles                                         

 

                    Ann Sayles
Title:  Director

       

*Signed by Bank of America but signature is not legible.

                       

EXHIBIT 10(i)(C)

STEVEN BERNS


Vice President & Treasurer
Tel. 212-621-5770
Fax: 212-621-5748
sberns@interpbulic.com            

August 6, 2002

   

Ladies and Gentlemen:

                    We refer to the 364-Day Credit Agreement among The
Interpublic Group of Companies, Inc., a Delaware corporation (the "Company"),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement (collectively, the "Lenders") and Citibank, N.A., as
administrative agent (the "Agent") for the Lenders (the "Credit Agreement").
Capitalized terms used but not defined herein are used with the meanings given
to those terms in the Credit Agreement.

                    We have advised you that the Company will incur a non-cash
charge primarily relating to certain accounting restatements in connection with
inter-company accounts in an aggregate amount of no more than $120,000,000 with
respect to the fiscal quarter ended June 30, 2002 or prior periods on a
cumulative basis (such incurrence, the "Event"). As a result of the Event, (x)
the Company may be in violation of Sections 5.01(a), 5.01(f) and 5.01(h) of the
Credit Agreement and (y) the representations and warranties contained in Section
4.01(e) of the Credit Agreement may have been incorrect when made and may be
incorrect when they will be made in connection with Borrowings made on or after
the date hereof.

                    The Company requests that the Lenders waive the violations
and inaccuracies described in the preceding paragraph and the conditions
precedent to borrowing contained in Section 3.03 of the Credit Agreement to the
extent that the Company's inability to meet any such conditions relates to these
violations and inaccuracies, in each case solely to the extent required by the
Event. In accordance with Section 9.01 of the Credit Agreement, this waiver will
become effective when the Agent has received counterparts of this letter
agreement executed by the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this letter agreement.
This waiver will terminate upon the earlier of (x) September 30, 2002 and (y)
the filing by the Company with the Securities and Exchange Commission of
restated financial statements in respect of the Event, if required in accordance
with U.S. generally accepted accounting principles, at which time such restated
financial statements will substitute for the financial statements referenced in
Section 4.01(e) of the Credit Agreement for the corresponding fiscal periods.
The Company will deliver to the Agent a copy of any such restated financial
statements, together with a certificate of the chief financial officer or chief
accounting officer of the Company, which certificate shall include a statement
that such officer has no knowledge, except as specifically stated, of any
condition, event or act which constitutes a Default and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 of the Credit Agreement on the date of such restated financial
statements.

                    The Credit Agreement and the Notes are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this letter agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.

                    The Company agrees to pay on demand all reasonable costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this letter agreement and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

                    Please indicate your agreement, as well as the agreement of
each of the Lenders named below, with the foregoing (including the waiver) by
having the enclosed duplicate copy of this letter agreement executed in the
space provided below by a duly authorized representative of each of the Lenders
named below and return the same to us.

   

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

     

By:    /s/ Steven Berns                   
Name:    Steven Berns
Title:

       

Confirmed and Agreed:


CITIBANK, N.A.
By:  /s/ Carolyn A. Kee                                
Name:  Carolyn A. Kee
Title:  Vice President


BARCLAYS BANK PLC
By:  /s/ Nicholas Bell                                   
Name:  Nicholas Bell
Title:  Director


BNP PARIBAS
By:  /s/ Simone G. Vinocour McKeever       
Name:  Simone G. Vinocour McKeever
Title:  Vice President


By:  /s/ Richard Pace                                    
Name:  Richard Pace
Title:  Director


Fleet National Bank
By:  /s/ Frederick Meagher                           
Name:  Frederick Meagher
Title:  Senior Vice President


HSBC Bank USA
By:  /s/ Johan Sorensson                               
Name:  Johan Sorensson
Title:  FVP


ING Capital LLC
By:  /s/ William James                                    
Name:  William James
Title:  Director


JPMorgan Chase Bank
By:  /s/ Rebecca Vogel                                      
Name:  Rebecca Vogel
Title:  Vice President


KeyBank National Association
By:  /s/ Lawrence A. Mack                                 
Name:  Lawrence A. Mack
Title:  Senior Vice President


By:  LLOYDS TSB BANK plc
Name:  /s/ Richard M. Heath                              
Title:  Vice President, Corporate Banking, USA
         HOO9


Name:  /s/LISA MAGUIRE                                
Title:  Assistant Vice President
         Corporate Banking USA
         M067


MIZUHO CORPORATE BANK, LTD.
By:  /s/ Raymond Ventura                                   
Name:  Raymond Ventura
Title:  Senior Vice President


The Northern Trust Company
By:  /s/ Russ Rockenbach                                   
Name:  Russ Rockenbach
Title:  Vice President


Royal Bank of Canada
By:  /s/ Chris Abe                                               
Name:  Chris Abe
Title:  Manager


SunTrust Bank
By:  /s/ Jennifer Deatley                                     
Name:  Jennifer Deatley
Title:  Assistant Vice President

                       

EXHIBIT 10(i)(D)



STEVEN BERNS


Vice President & Treasurer
Tel. 212-621-5770
Fax: 212-621-5748
sberns@interpbulic.com            

August 6, 2002

       

Citibank, N.A., as Agent for the
Lenders party to the Credit
Agreement referred to below
Two Penns Way
New Castle, Delaware 19720
Attention: Bank Loan Syndications
                           Department

     

Ladies and Gentlemen:

         

               We refer to the Five-Year Credit Agreement among The Interpublic
Group of Companies, Inc., a Delaware corporation (the "Company"), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement (collectively, the "Lenders") and Citibank, N.A., as administrative
agent (the "Agent") for the Lenders (the "Credit Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Credit Agreement.

               We have advised you that the Company will incur a non-cash charge
primarily relating to certain accounting restatements in connection with
inter-company accounts in an aggregate amount of no more than $120,000,000 with
respect to the fiscal quarter ended June 30, 2002 or prior periods on a
cumulative basis (such incurrence, the "Event"). As a result of the Event, (x)
the Company may be in violation of Sections 5.01(a), 5.01(f) and 5.01(h) of the
Credit Agreement and (y) the representations and warranties contained in Section
4.01(e) of the Credit Agreement may have been incorrect when made and may be
incorrect when they will be made in connection with Borrowings made on or after
the date hereof.

               The Company requests that the Lenders waive the violations and
inaccuracies described in the preceding paragraph and the conditions precedent
to borrowing contained in Section 3.03 of the Credit Agreement to the extent
that the Company's inability to meet any such conditions relates to these
violations and inaccuracies, in each case solely to the extent required by the
Event. In accordance with Section 9.01 of the Credit Agreement, this waiver will
become effective when the Agent has received counterparts of this letter
agreement executed by the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this letter agreement.
This waiver will terminate upon the earlier of (x) September 30, 2002 and (y)
the filing by the Company with the Securities and Exchange Commission of
restated financial statements in respect of the Event, if required in accordance
with U.S. generally accepted accounting principles, at which time such restated
financial statements will substitute for the financial statements referenced in
Section 4.01(e) of the Credit Agreement for the corresponding fiscal periods.
The Company will deliver to the Agent a copy of any such restated financial
statements, together with a certificate of the chief financial officer or chief
accounting officer of the Company, which certificate shall include a statement
that such officer has no knowledge, except as specifically stated, of any
condition, event or act which constitutes a Default and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 of the Credit Agreement on the date of such restated financial
statements.

               The Credit Agreement and the Notes are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this letter agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

               The Company agrees to pay on demand all reasonable costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this letter agreement and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

               Please indicate your agreement, as well as the agreement of each
of the Lenders named below, with the foregoing (including the waiver) by having
the enclosed duplicate copy of this letter agreement executed in the space
provided below by a duly authorized representative of each of the Lenders named
below and return the same to us.

     

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

         

By:  /s/ Steven Berns                            
Name:  Steven Berns
Title:

       

Confirmed and Agreed:

CITIBANK, N.A.
By:  /s/ Carolyn A. Kee                             
Name:  Carolyn A. Kee
Title:  Vice President


Bank of America, N.A.
By:  /s/ John E. Williams                            
Name:  John E. Williams
Title:  Managing Director


Barclays Bank PLC
By:  /s/ Nicholas Bell                                   
Name:  Nicholas Bell  
Title:  Director


JPMorgan Chase Bank
By:  /s/ Rebecca Vogel                                 
Name:  Rebecca Vogel
Title:  Vice President


Fleet National Bank
By:  /s/ Frederick Meagher                          
Name:  Frederick Meagher
Title:  Senior Vice President


HSBC Bank USA
By:  /s/ Johan Sorensson                               
Name:  Johan Sorensson
Title:  FVP


KeyBank National Association
By:  /s/ Lawrence A. Mack                            
Name:  Lawrence A. Mack
Title:  Senior Vice President


SunTrust Bank
By:  /s/ Jennifer Deatley                                  
Name:  Jennifer Deatley
Title:  Assistant Vice President

                     

EXHIBIT 10 (iii)(A)(i)

     

As of April 1, 2002

     

Ms. Jill M. Considine
Chairman and Chief Executive Officer
The Depository Trust & Clearing Corp.
55 Water Street
New York, NY 10041-0099

Dear Ms. Considine:

               This letter sets forth the terms and conditions under which The
Interpublic Group of Companies, Inc., agrees to pay you Deferred Compensation
with respect to such period of time beginning on April 1, 2002 and ending on the
date of your retirement. Interpublic is sometimes referred to in this letter as
the "Company".

               1.          Definition of Year. For purposes of this letter, each
period of time beginning on April 1st of any year, and ending on March 31st, of
the following year, shall be referred to as a "Year".

               2.           Deferred Compensation. With respect to any
compensation which may be payable to you from time to time, as a member of The
Board of Directors of Interpublic ("Board") or any committee thereof, the
Company will compensate you by payment, at the times and in the manner specified
in this letter, of a sum equal to the aggregate amount of such compensation
("Deferred Compensation") computed at the rate of (see schedule attached) per
annum for each full year and a proportionate amount for any partial year.

               3.           Vesting. Your right to receive accrued Deferred
Compensation shall vest on the earliest to occur of the following:

     

a.            If you retire from the Board on the date of such retirement; or

     

b.           In the event of your death or permanent disability (as defined in
the Long Term Disability Plan of the Company) on the date of your death or the
date on which you become permanently disabled.

   

               4.          Interest.  Credits equivalent to interest will be
earned on any Deferred Compensation ultimately payable to you in accordance with
the terms and conditions of the Plan for Credits Equivalent to Interest on
Balances of Deferred Compensation Owing under Employment Agreements (the
"Plan"), adopted effective January 1, 1974 by The Interpublic Group of
Companies, Inc. A copy of the Plan is attached to this letter. You acknowledge
that the Company has the right to discontinue further credits equivalent to
interest in accordance with the terms and conditions of the Plan.

               5.          Payment of Vested Deferred Compensation. Vested
Deferred Compensation will be paid to you in a single lump-sum amount, with
interest accrued through the date of the lump-sum payment, upon your retirement
and with the consent of the Company.

               6.          Death or Permanent Disability. If you die while still
a member of the Board, any amount vested in accordance with the provisions
hereof, shall be paid to the Executor of your Will or the Administrator of your
Estate. If you become permanently disabled (as defined in the Long Term
Disability Plan of the Company) while still a member of the Board, any amount
vested in accordance with the provisions hereof, shall be paid to you in the
month following the month in which you become permanently disabled.

               7.          Supplementary Nature of this Letter. Nothing in this
letter shall obligate you to remain as a member of the Board or obligate the
Company to maintain you as a member of the Board.

               8.          Taxes. There shall be deducted from all amounts paid
under this Agreement any taxes that the Company reasonably determines are
requested to be withheld by any government or government agency. You or your
representative shall bear any and all taxes imposed on amounts paid under this
Agreement irrespective of whether withholding is requires.

               9.          Governing Law. This agreement shall be governed by
and construed in accordance with the laws of the State of New York.

 

               Will you please indicate your agreement to the foregoing by
signing the enclosed copy of this letter.

     

Very truly yours,

     

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

         

By                 /s/ Nicholas J. Camera                              
         Name:  Nicholas J. Camera
         Title:  Senior Vice President

       

AGREED:

         

/s/ Jill M. Considine                              

 

Jill M. Considine

 

 

 

Plan for Credits Equivalent to Interest on
Balances of Deferred Compensation
Owing under Employment Agreements

       

Effective Date

:

January 1, 1974.

   

Balances Covered

:

All deferred compensation, under Employment Agreements to which the Corporation
is a party, owing (even though not yet payable and even though subject to
conditions) on January 1, 1974 or thereafter to persons who on January 1, 1974
or thereafter are in the employ of the Corporation or its subsidiaries,
including balances owing to persons who cease to be employees after that date;
subject to the right of the Corporation to discontinue further credits of sums
equivalent to interest effective at the beginning of any calendar year on prior
notice to the employees or former employees affected.

   

Date on Which Sums
Equivalent to Interest
Are Credited:                  



Last day of each calendar quarter (hereafter referred to as a "Crediting Date"),
but in the year in which the final balance is paid equivalents are also
creditable on the date of the last payment and shall be included in the amounts
so disbursed on that date.

   

Rates

:

The prevailing rate payable on 5-year treasury notes plus 1%, such rate to be
determined conclusively by the Chief Financial Officer of the Corporation and
set forth by him in a certificate filed with the Secretary of the Corporation;
provided, however, that the rate credited under this plan shall not be less than
4.75% for the calendar year 2002.

   

Computation and Com-
pounding Procedures :


On each Crediting Date, credits equivalent to interest for the relevant period
are to be computed on the average balance of deferred compensation owing by the
Corporation under each Employment Agreement including sums equivalent to
interest credited on prior Crediting Dates, such average balance to be computed
pursuant to such method or methods as shall be determined conclusively by the
Chief Financial Officer of the Corporation.

   

Terms of Payment
to Employees and
Former Employees:



Credits equivalent to interest shall be paid out at the same times, in the same
manner, and on the same terms and conditions as other items of deferred
compensation accrued pursuant to each Employment Agreement.

               

As amended through 10/01

                       

EXHIBIT 10(iii)(A)(ii)

   

EXECUTIVE SEVERANCE AGREEMENT

 

                         This AGREEMENT ("Agreement") dated as of April 18,
2002, by and between The Interpublic Group of Companies, Inc. ("Interpublic"), a
Delaware corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Bruce S. Nelson (the "Executive").

 

W I T N E S S E T H

 

                         WHEREAS, the Company recognizes the valuable services
that the Executive has rendered thereto and desires to be assured that the
Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

                         WHEREAS, the Executive is willing to continue to serve
the Company but desires assurance that he will not be materially disadvantaged
by a change of control of Interpublic; and

                         WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive's employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

                         NOW, THEREFORE, in consideration of the Executive's
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

RIGHT TO PAYMENTS

 

                         Section 1.1.   Triggering Events. If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

                         Section 1.2.   Change of Control. A Change of Control
of Interpublic shall be deemed to have occurred if (a) any person (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"1934 Act")), other than Interpublic or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of
Interpublic's then outstanding voting securities; (b) a tender offer or exchange
offer (other than an offer by Interpublic or a majority-controlled subsidiary),
pursuant to which 30 percent or more of the combined voting power of
Interpublic's then outstanding voting securities was purchased, expires; (c) the
stockholders of Interpublic approve an agreement to merge or consolidate with
another corporation (other than a majority-controlled subsidiary of Interpublic)
unless Interpublic's shareholders immediately before the merger or consolidation
are to own more than 70 percent of the combined voting power of the resulting
entity's voting securities; (d) Interpublic's stockholders approve an agreement
(including, without limitation, a plan of liquidation) to sell or otherwise
dispose of all or substantially all of the business or assets of Interpublic; or
(e) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board of Directors of Interpublic
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Interpublic's stockholders of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period. However, no
Change of Control shall be deemed to have occurred by reason of any transaction
in which the Executive, or a group of persons or entities with which the
Executive acts in concert, acquires, directly or indirectly, more than 30
percent of the common stock or the business or assets of Interpublic.

                         Section 1.3.   Termination for Cause. Interpublic shall
have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company's expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic's Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

                         Section 1.4.   Resignation for Good Reason. The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive's rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of New York City or to travel
substantially more extensively than he did prior to the Change of Control; or
(i) the Executive determines in good faith that the Company has, without his
consent, effected a significant change in his status within, or the nature or
scope of his duties or responsibilities with, the Company that obtained
immediately prior to the Change of Control (including but not limited to,
subjecting the Executive's activities and exercise of authority to greater
immediate supervision than existed prior to the Change of Control); provided,
however, that no event designated in clauses (a) through (i) of this sentence
shall constitute a Good Reason unless the Executive notifies Interpublic that
the Company has committed an action or inaction specified in clauses (a) through
(i) (a "Covered Action") and the Company does not cure such Covered Action
within 30 days after such notice, at which time such Good Reason shall be deemed
to have arisen. Notwithstanding the immediately preceding sentence, no action by
the Company shall give rise to a Good Reason if it results from the Executive's
termination for Cause or death or from the Executive's resignation for other
than a Good Reason, and no action by the Company specified in clauses (a)
through (i) of the preceding sentence shall give rise to a Good Reason if it
results from the Executive's Disability. If the Executive has a Good Reason to
resign, he may in fact resign for a Good Reason for purposes of section 1.1 of
this Agreement by, within 30 days after the Good Reason arises, giving
Interpublic a minimum of 30 and a maximum of 90 days advance notice of the date
of his resignation.

                         Section 1.5.   Disability. For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.

 

ARTICLE II



PAYMENTS UPON A CHANGE OF CONTROL

 

                         Section 2.1.   Elections by the Executive. If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

                         Section 2.2.   ESBA. The Plan Amount in respect of all
Executive Special Benefit Agreements ("ESBA's") between the Executive and
Interpublic shall consist of an amount equal to the present discounted values,
using the Discount Rate designated in section 5.8 hereof as of the date of the
Change of Control, of all payments that the Executive would have been entitled
to receive under the ESBA's if he had terminated employment with the Company on
the day immediately prior to the Change of Control. Upon receipt of the Plan
Amount in respect of the ESBA's, the Executive shall waive any rights that he
may have to payments under the ESBA's. If the Executive makes an election
pursuant to, and executes the waiver required under, this section 2.2, his
Regular Compensation shall be increased as of the date of the Change of Control
at an annual rate equal to the sum of the annual rates of deferred compensation
in lieu of which benefits are provided the Executive under any ESBA the Accrual
Term for which (as defined in the ESBA) includes the date of the Change of
Control.

                         Section 2.3.   MICP. The Plan Amount in respect of the
Company's Management Incentive Compensation Plans ("MICP") and/or the 1997
Performance Incentive Plan ("1997 PIP") shall consist of an amount equal to the
sum of all amounts awarded to the Executive under, but deferred pursuant to, the
MICP and/or the 1997 PIP as of the date of the Change of Control and all amounts
equivalent to interest creditable thereon up to the date that the Plan Amount is
paid. Upon receipt of that Plan Amount, the Executive shall waive his rights to
receive any amounts under the MICP and/or the 1997 PIP that were deferred prior
to the Change of Control and any interest equivalents thereon.

                         Section 2.4.   Deferred Compensation. The Plan Amount
in respect of deferred compensation (other than amounts referred to in other
sections of this article II) shall be an amount equal to all compensation from
the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

                         Section 2.5.   Stock Incentive Plans. The effect of a
Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the Interpublic 1986 Stock Incentive
Plan, the 1996 Stock Incentive Plan and the 1997 Performance Incentive Plan,
shall be governed by those Plans and not by this Agreement.

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

                         Section 3.1.   Basic Severance Payment. In the event
that the Executive is subjected to a Qualifying Termination within two years
after a Change of Control, the Company shall pay the Executive within 30 days
after the effective date of his Qualifying Termination (his "Termination Date")
a cash amount equal to his Base Amount times the number designated in Section
5.9 of this Agreement (the "Designated Number"). The Executive's Base Amount
shall equal the average of the Executive's Includable Compensation for the two
whole calendar years immediately preceding the date of the Change of Control
(or, if the Executive was employed by the Company for only one of those years,
his Includable Compensation for that year). The Executive's Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive's services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive's election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive's election or by
employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP or a
Long-Term Performance Incentive Plan in that year but deferred to a subsequent
year, the amount of deferred compensation for the year in lieu of which benefits
are provided the Executive under an ESBA and amounts of Regular Compensation
earned by the Executive during the year but deferred to a subsequent year
(including amounts deferred under Interpublic Savings Plan pursuant to Section
401(k) of the Code); clause (c) of such sentence shall include, without
limitation, all amounts equivalent to interest paid in respect of deferred
amounts and all amounts of Regular Compensation paid during the year but earned
in a prior year and deferred.

                         Section 3.2.   MICP Supplement. The Company shall also
pay the Executive within 30 days after his Termination Date a cash amount equal
to (a) in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date.

 

ARTICLE IV

TAX MATTERS

 

                         Section 4.1.   Withholding. The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

                         Section 4.2.   Disclaimer. If the Executive so agrees
prior to a Change of Control by notice to the Company in form satisfactory to
the Company, the amounts payable to the Executive under this Agreement but not
yet paid thereto shall be reduced to the largest amounts in the aggregate that
the Executive could receive, in conjunction with any other payments received or
to be received by him from any source, without any part of such amounts being
subject to the excise tax imposed by Section 4999 of the Code or its successor.
The amount of such reductions and their allocation among amounts otherwise
payable to the Executive shall be determined either by the Company or by the
Executive in consultation with counsel chosen (and compensated) by him,
whichever is designated by the Executive in the aforesaid notice to the Company
(the "Determining Party"). If, subsequent to the payment to the Executive of
amounts reduced pursuant to this section 4.2, the Determining Party should
reasonably determine, or the Internal Revenue Service should assert against the
party other than the Determining Party, that the amount of such reductions was
insufficient to avoid the excise tax under Section 4999 (or the denial of a
deduction under Section 280G of the Code or its successor), the amount by which
such reductions were insufficient shall, upon notice to the other party, be
deemed a loan from the Company to the Executive that the Executive shall repay
to the Company within one year of such reasonable determination or assertion,
together with interest thereon at the applicable federal rate provided in
section 7872 of the Code or its successor. However, such amount shall not be
deemed a loan if and to the extent that repayment thereof would not eliminate
the Executive's liability for any Section 4999 excise tax.

 

ARTICLE V

COLLATERAL MATTERS

 

                         Section 5.1.   Nature of Payments. All payments to the
Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

                         Section 5.2.   Legal Expenses. The Company shall pay
all legal fees and expenses that the Executive may incur as a result of the
Company's contesting the validity, the enforceability or the Executive's
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.

                         Section 5.3.   Mitigation. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

                         Section 5.4.   Setoff for Debts. The Company may reduce
the amount of any payment due the Executive under article III of this Agreement
by the amount of any debt owed by the Executive to the Company that is embodied
in a written instrument, that is due to be repaid as of the due date of the
payment under this Agreement and that the Company has not already recovered by
setoff or otherwise.

                         Section 5.5.   Coordination with Employment Contract.
Payments to the Executive under article III of this Agreement shall be in lieu
of any payments for breach of any employment contract between the Executive and
the Company to which the Executive may be entitled by reason of a Qualifying
Termination, and, before making the payments to the Executive provided under
article III hereof, the Company may require the Executive to execute a waiver of
any rights that he may have to recover payments in respect of a breach of such
contract as a result of a Qualifying Termination. If the Executive has a Good
Reason to resign and does so by providing the notice specified in the last
sentence of section l.4 of this Agreement, he shall be deemed to have satisfied
any notice requirement for resignation, and any service requirement following
such notice, under any employment contract between the Executive and the
Company.

                         Section 5.6.   Benefit of Bonus Plans. Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive's Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

                         Section 5.7.   Funding. Except as provided in section
5.2 of this Agreement, the Company shall not be required to set aside any
amounts that may be necessary to satisfy its obligations hereunder. The
Company's potential obligations to make payments to the Executive under this
Agreement are solely contractual ones, and the Executive shall have no rights in
respect of such payments except as a general and unsecured creditor of the
Company.

                         Section 5.8.   Discount Rate. For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

                         Section 5.9.   Designated Number. For purposes of this
Agreement, the Designated Number shall be three (3).

                         Section 5.10.  Covenant of Executive. In the event that
the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.

 

ARTICLE VI

GENERAL PROVISIONS

 

                         Section 6.1.   Term of Agreement. This Agreement shall
terminate upon the earliest of (a) the expiration of five years from the date of
this Agreement if no Change of Control has occurred during that period; (b) the
termination of the Executive's employment with the Company for any reason prior
to a Change of Control; (c) the Company's termination of the Executive's
employment for Cause or death, the Executive's compulsory retirement within the
provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a citizen or
resident of the United States, compulsory retirement under any applicable
procedure of the Company in effect immediately prior to the change of control)
or the Executive's resignation for other than Good Reason, following a Change of
Control and the Company's and the Executive's fulfillment of all of their
obligations under this Agreement; and (d) the expiration following a Change of
Control of the Designated Number plus three years and the fulfillment by the
Company and the Executive of all of their obligations hereunder.

                         Section 6.2.    Governing Law. Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

                         Section 6.3.   Successors to the Company. This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

                         Section 6.4.   Successor to the Executive. This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

                         Section 6.5.   Nonalienability. No right of or amount
payable to the Executive under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance, charge, execution, attachment, levy or similar process or (except
as provided in section 5.4 hereof) to setoff against any obligation or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this section 6.5 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, to receive amounts
payable to him under this Agreement in the event that he should die before
receiving them.

                         Section 6.6.   Notices. All notices provided for in
this Agreement shall be in writing. Notices to Interpublic shall be deemed given
when personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l27l Avenue of the
Americas, New York, New York l0020, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

                         Section 6.7.   Amendment. No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

                         Section 6.8.   Waivers. No waiver of any provision of
this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

                         Section 6.9.   Severability. If any provision of this
Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

                         Section 6.10.   Captions. The captions to the
respective articles and sections of this Agreement are intended for convenience
of reference only and have no substantive significance.

                         Section 6.11.   Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

   

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By         /s/ C. Kent Kroeber                                           

 

                  C. Kent Kroeber

         

              /s/ Bruce S. Nelson                                           

 

                  Bruce S. Nelson